EXHIBIT 10.1
 
SHARE EXCHANGE AGREEMENT
 


by and among:
 


ISLET SCIENCES, INC.,
 
a Delaware corporation
 


ONE E-COMMERCE CORPORATION,
 
a Nevada corporation
 


DIAKINE THERAPEUTICS, INC.,
 
a Delaware corporation and
 


STOCKHOLDERS OF
DIAKINE THERAPEUTICS, INC.
 


_______________________________
 
Dated as of February 23, 2012
 
_______________________________
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

1   DESCRIPTION OF TRANSACTION 1      
1.1
THE SHARE EXCHANGE.
1  
1.2
CAPITALIZATION.
1  
1.3
CLOSING.
2  
1.4
TAX CONSEQUENCES.
2     2   REPRESENTATIONS AND WARRANTIES OF DTI AND THE DTI STOCKHOLDERS 2      
2.1
DUE ORGANIZATION; SUBSIDIARIES; ETC.
3  
2.2
CERTIFICATE OF INCORPORATION AND BYLAWS; RECORDS.
3  
2.3
CAPITALIZATION, ETC.
4  
2.4
FINANCIAL STATEMENTS.
4  
2.5
ABSENCE OF CHANGES.
5  
2.6
TITLE TO ASSETS.
7  
2.7
BANK ACCOUNTS; RECEIVABLES.
7  
2.8
EQUIPMENT; LEASEHOLD.
7  
2.9
INTELLECTUAL PROPERTY.
7  
2.10
CONTRACTS.
11  
2.11
LIABILITIES.
13  
2.12
COMPLIANCE WITH LEGAL REQUIREMENTS.
13  
2.13
GOVERNMENTAL AUTHORIZATIONS.
13  
2.14
TAX MATTERS.
14  
2.15
EMPLOYEE AND LABOR MATTERS; BENEFIT PLANS.
15  
2.16
INSURANCE.
16  
2.17
RELATED PARTY TRANSACTIONS.
16  
2.18
LEGAL PROCEEDINGS; ORDERS.
16  
2.19
AUTHORITY; BINDING NATURE OF AGREEMENT.
17

 
 
 

--------------------------------------------------------------------------------

 
 

 
2.20
NON-CONTRAVENTION; CONSENTS.
17  
2.21
REGULATORY COMPLIANCE.
17  
2.22
DTI ACTION.
18  
2.23
ANTI-TAKEOVER LAW.
18  
2.24
NO FINANCIAL ADVISOR.
18  
2.25
CERTAIN PAYMENTS.
18  
2.26
CAPACITY OF THE DTI STOCKHOLDERS; AUTHORIZATION; EXECUTION OF AGREEMENTS.
19  
2.27
TITLE TO SHARES.
19     3   REPRESENTATIONS AND WARRANTIES OF ONCE AND ISI 19      
3.1
DUE ORGANIZATION; SUBSIDIARIES; ETC.
20  
3.2
CERTIFICATE OF INCORPORATION AND BYLAWS; RECORDS.
20  
3.3
CAPITALIZATION.
21  
3.4
SEC FILINGS; FINANCIAL STATEMENTS.
21  
3.5
LIABILITIES.
 22  
3.6
LEGAL PROCEEDINGS; ORDERS.
 22  
3.7
NON-CONTRAVENTION; CONSENTS.
 22  
3.8
NO FINANCIAL ADVISOR.
 23  
3.9
AUTHORITY; BINDING NATURE OF AGREEMENT.
 23  
3.10
VALID ISSUANCE.
 24     4   CERTAIN COVENANTS OF THE PARTIES  24      
4.1
ACCESS AND INVESTIGATION.
 24  
4.2
OPERATION OF DTI'S BUSINESS.
25  
4.3
DISCLOSURE SCHEDULE UPDATES.
25  
4.4
NO SOLICITATION.
26  
4.5
ONCE SHARES.
26

 
 
 

--------------------------------------------------------------------------------

 
 

5   ADDITIONAL AGREEMENTS OF THE PARTIES 27      
5.1
REGULATORY APPROVALS.
27  
5.2
INDEMNIFICATION OF OFFICERS AND DIRECTORS.
27  
5.3
ADDITIONAL AGREEMENTS.
28  
5.4
DISCLOSURE.
28  
5.5
OTC BULLETIN BOARD STATUS.
29  
5.6
DIRECTORS AND OFFICERS.
29  
5.7
LOCK-UP AGREEMENT.
29  
5.8
TAX MATTERS.
29  
5.9
LEGENDS.
29     6   CONDITIONS PRECEDENT TO OBLIGATIONS OF EACH PARTY  30      
6.1
NO RESTRAINTS.
 30  
6.2
GOVERNMENTAL AUTHORIZATION.
 30  
6.3
ELIGIBILITY FOR QUOTATION.
 30  
6.4
FILING OF CERTIFICATE OF DESIGNATIONS.
 30  
6.5
CONSULTING AGREEMENTS.
 30     7   ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF ONCE AND ISI  30  
   
7.1
ACCURACY OF REPRESENTATIONS.
 30  
7.2
PERFORMANCE OF COVENANTS.
 31  
7.3
CONSENTS.
 31  
7.4
PAYMENT OF LIABILITIES.
 31  
7.5
AGREEMENTS AND OTHER DOCUMENTS.
 31     8   ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF DTI.  31      
8.1
ACCURACY OF REPRESENTATIONS.
 32  
8.2
PERFORMANCE OF COVENANTS.
 32  
8.3
CONSENTS.
 32

 
 
 

--------------------------------------------------------------------------------

 
 

9   TERMINATION  32      
9.1
TERMINATION.
 32  
9.2
EFFECT OF TERMINATION.
 33  
9.3
EXPENSES; TERMINATION FEES.
 33     10   MISCELLANEOUS PROVISIONS  33      
10.1
NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
 33  
10.2
AMENDMENT.
 33  
10.3
WAIVER.
 33  
10.4
ENTIRE AGREEMENT; COUNTERPARTS; EXCHANGES BY FACSIMILE.
 34  
10.5
APPLICABLE LAW; JURISDICTION.
 34  
10.6
ATTORNEYS' FEES.
 34  
10.7
ASSIGNABILITY; NO THIRD PARTY BENEFICIARIES.
 34  
10.8
NOTICES.
 34  
10.9
COOPERATION.
36  
10.1
SEVERABILITY.
36  
10.11
OTHER REMEDIES; SPECIFIC PERFORMANCE.
36  
10.12
CONSTRUCTION.
36



 
 

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT is made and entered into as of February 23, 2012,
by and among ISLET SCIENCES, INC., a Delaware corporation ("ISI"); ONE
E-COMMERCE CORPORATION, a Nevada corporation ("ONCE"); DIAKINE THERAPEUTICS,
INC., a Delaware corporation ("DTI"); and the stockholders of DTI whose names
are set forth on Exhibit B attached hereto (collectively, the “DTI Stockholders”
and individually, a “DTI Stockholder”). Certain capitalized terms used in this
Agreement are defined in Exhibit A.
 
RECITALS
 
A. The DTI Stockholders own 100% of the issued and outstanding shares of common
stock, par value $0.001 per share, of DTI (the "DTI Shares")
 
B. ONCE and DTI intend to enter into a share exchange transaction pursuant to
which the DTI Stockholders will exchange all of the DTI Shares for 200,000
shares of Series C Preferred Stock, par value $.001 per share of ONCE (the “ONCE
Shares”), having the  rights,  preferences  and other  terms set forth in the
certificate of designations substantially in the form attached hereto as Exhibit
C (the “Certificate of Designations”) and DTI will become a wholly-owned
subsidiary of ONCE (the "Share Exchange") in accordance with and subject to the
terms of this Agreement. the NRS and the DGCL.
 
C. ONCE and DTI intend that the Share Exchange qualify as a tax-free
reorganization within the meaning of Section 368 of the Code.
 
D. The board of directors of ONCE has approved this Agreement, the issuance of
the ONCE Shares to the DTI Stockholders, pursuant to the terms of this
Agreement, and the other actions contemplated by this Agreement.
 
E. The board of directors of DTI has approved this Agreement, the Share Exchange
and the other Contemplated Transactions as required by the DGCL.
 
AGREEMENT
 
The Parties to this Agreement, intending to be legally bound, agree as follows:
 
1. DESCRIPTION OF TRANSACTION
 
1.1 The Share Exchange.  On the Closing Date (as hereinafter defined) and upon
the terms and subject to the conditions set forth in this Agreement, the DTI
Stockholders shall sell, assign, transfer, convey and deliver to ONCE 12,197,772
DTI Shares (representing 100% of the issued and outstanding ordinary shares of
DTI), and ONCE shall accept such securities from the DTI Stockholders in
exchange for the issuance to the DTI Stockholders of the number of ONCE Shares
set forth opposite the names of the DTI Stockholders on Exhibit B hereto.
 
1.2 Capitalization.  On the Closing Date, immediately before the Share Exchange
to be consummated pursuant to this Agreement, ONCE shall have authorized (a)
50,000,000 shares of Common Stock, par value $.001 per share, of which
18,317,200 shares shall be issued and outstanding, all of which will be duly
authorized, validly issued and fully paid, and (b) 500,000 shares of preferred
stock, par value $0.001 per share, of which there will be issued and outstanding
(i) 1,173 shares of Series A Preferred Stock (“Series A Preferred”)
automatically convertible into 1,173,000 shares of ONCE Common Stock immediately
after the effectiveness of the Reverse Split, and (ii) 38,050.87 shares of
Series B Preferred Stock (“Series B Preferred”) automatically convertible into
38,050,870 shares of ONCE Common Stock immediately after the effectiveness of
the Reverse Split.
 
 
1

--------------------------------------------------------------------------------

 
 
1.3 Closing.  Unless this Agreement is earlier terminated pursuant to the
provisions of Section 9.1 of this Agreement, and subject to the satisfaction or
waiver of the conditions set forth in Sections 6, 7 and 8 of this Agreement, the
consummation of the Share Exchange (the "Closing") shall take place at the
offices of Guzov Ofsink, LLC, 900 Third Avenue, 5th Floor, New York, New York
10022, as promptly as practicable (but in no event later than the fifth Business
Day) following the satisfaction or waiver of the last to be satisfied or waived
of the conditions set forth in Sections 6, 7 and 8 (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of each of such conditions) or at such other time, date
and place as DTI and ONCE may mutually agree in writing.  The date on which the
Closing actually takes place is referred to as the "Closing Date."  At the
Closing, the DTI Stockholders shall deliver to ONCE the stock certificates
representing the DTI Shares, duly endorsed in blank for transfer or accompanied
by appropriate stock powers duly executed in blank.  In full consideration for
the DTI Shares, at the Closing ONCE shall issue to the DTI Stockholders 200,000
ONCE Shares representing one (1) ONCE Share for each 60.98886 DTI Shares
exchanged.
 
1.4 Tax Consequences.  For federal income tax purposes, the Share Exchange is
intended to constitute a reorganization within the meaning of Section 368(a) of
the Code. The Parties to this Agreement adopt this Agreement as a "plan of
reorganization" within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations.
 
2. REPRESENTATIONS AND WARRANTIES OF DTI AND THE DTI STOCKHOLDERS
 
DTI represents and warrants to ONCE and ISI as follows, except as set forth in
the written disclosure schedule delivered or made available by DTI and/or any of
the DTI Stockholders to ONCE (the "DTI Disclosure Schedule").  Each of the DTI
Stockholders, severally, but not jointly, joins in and makes on its own behalf,
the representations and warranties set forth in Sections 2.1, 2.2 and 2.3, and
only with respect to the DTI Shares owned by each such DTI Stockholder, Sections
2.26 and 2.27.  The DTI Disclosure Schedule shall be arranged in sections and
subsections corresponding to the numbered and lettered sections and subsections
contained in this Section 2.  The disclosure in any section or subsection of the
DTI Disclosure Schedule shall qualify other sections and subsections in this
Section 2 only to the extent it is readily apparent that the disclosure
contained in such section or subsection of the DTI Disclosure Schedule contains
enough information regarding the subject matter of the other representations in
this Section 2 as to clearly qualify or otherwise clearly apply to such other
representations and warranties.
 
 
2

--------------------------------------------------------------------------------

 
 
2.1 Due Organization; Subsidiaries; Etc.
 
(a) DTI is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all necessary power and
authority: (i) to conduct its business in the manner in which its business is
currently being conducted; (ii) to own and use its assets in the manner in which
its assets are currently owned and used; and (iii) to perform its obligations
under all DTI Contracts.
 
(b) DTI has not conducted any business under or otherwise used, for any purpose
or in any jurisdiction, any fictitious name, assumed name, trade name or other
name, other than the name "DiaKine Therapeutics, Inc."
 
(c) DTI is not and has not been required to be qualified, authorized, registered
or licensed to do business as a foreign corporation in any jurisdiction other
than the jurisdictions identified in Part 2.1(c) of the DTI Disclosure Schedule,
except where the failure to be so qualified, authorized, registered or licensed,
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a DTI Material Adverse Effect. Other than as set forth in Part
2.1(c) of the DTI Disclosure Schedule, DTI is in good standing as a foreign
corporation in each of the jurisdictions identified therein.
 
(d) Part 2.1(d) of the DTI Disclosure Schedule accurately sets forth (i) the
names of the members of the board of directors of DTI, (ii) the names of the
members of each committee of the board of directors of DTI and (iii) the names
and titles of DTI's officers.
 
(e) DTI has no subsidiaries.
 
(f) DTI does not own any controlling interest in any Entity, and DTI has never
owned, beneficially or otherwise, any shares or other securities of, or any
direct or indirect equity or other financial interest in, any Entity. DTI has
not agreed and is not obligated to make any future investment in or capital
contribution to any Entity. Neither DTI nor DTI Parent has ever approved, or
commenced any proceeding or made any election contemplating, the dissolution or
liquidation of DTI's business or affairs.
 
2.2 Certificate of Incorporation and Bylaws; Records.  DTI has delivered or made
available to ONCE accurate and complete copies of:  (a) the certificate of
incorporation of DTI (as amended and restated, the "DTI Certificate of
Incorporation") and bylaws of DTI, including all amendments; (b) the stock
records of DTI; and (c) the minutes and other records of the meetings and other
proceedings (including any actions taken by written consent or otherwise without
a meeting) of the stockholders of DTI, the board of directors of DTI and all
committees of the board of directors of DTI (the items described in (a) and (b)
above, collectively, the "DTI Constituent Documents"). There have been no formal
meetings or actions taken by written consent or otherwise without a meeting of
the stockholders of DTI, the board of directors of DTI or any committee of the
board of directors of DTI that are not fully reflected in the minutes and other
records delivered or made available to ONCE pursuant to clause (c) above.  There
has not been any violation in any material respect of the DTI Constituent
Documents.  DTI has not taken any action that is inconsistent in any material
respect with the DTI Constituent Documents.  The books of account, stock
records, minute books and other records of DTI are accurate, up to date and
complete in all material respects, and have been maintained in accordance with
prudent business practices.  DTI has in place, and has at all times had in
place, an adequate and appropriate system of internal controls customarily
maintained by comparable Entities.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3 Capitalization, Etc.
 
(a) The authorized capital stock of DTI consists of 20,000,000 shares of DTI
Common Stock, of which 12,261,772 shares are issued and outstanding.  All of the
outstanding shares of DTI Common Stock have been duly authorized and validly
issued, and are fully paid and non assessable.  All outstanding shares of DTI
Common Stock have been issued and granted in compliance with (i) all applicable
federal and state securities laws and other applicable Legal Requirements, and
(ii) all requirements set forth in DTI Constituent Documents and applicable
Contracts.  DTI has no authorized shares other than as set forth in this Section
2.3(a) and there are no issued and outstanding shares of DTI's capital stock
other than the shares of DTI Common Stock as set forth in this Section 2.3(a).
 
(b) Other than as set forth on Part 2.3(b) of the DTI Disclosure Schedule, there
are no (i) outstanding subscription, option, call, warrant or right (whether or
not currently exercisable) to acquire any shares of capital stock or other
securities of DTI; (ii) outstanding security, instrument or obligation that is
or may become convertible into or exchangeable for any shares of capital stock
or other securities of DTI; (iii) Contract under which DTI is or may become
obligated to sell or otherwise issue any shares of its capital stock or any
other securities of DTI; or (iv) condition or circumstance that would give rise
to or provide a basis for the assertion of a claim by any Person to the effect
that such Person is entitled to acquire or receive any shares of capital stock
or other securities of DTI.  DTI has not issued any debt securities which grant
the holder thereof any right to vote on, or veto, any actions by DTI.
 
(c) DTI has never repurchased, redeemed or otherwise reacquired any shares of
capital stock or other securities of DTI.
 
2.4 Financial Statements.
 
(a) DTI has delivered or made available to ONCE the following financial
statements and notes (collectively, the "DTI Financial Statements").
 
(i) the compiled balance sheets of DTI as of December 31, 2010 and 2011 (the
December 31, 2011 balance sheet being referred to herein as the "DTI Compiled
Balance Sheet") and the related statements of operations, statements of
stockholders' equity and statements of cash flows of DTI for the two years ended
December 31, 2010 and 2011, together with the notes thereto.
 
(b) The DTI Financial Statements are consistent with the books and records, are
accurate and complete in all material respects and present fairly the financial
position of DTI as of the respective dates thereof and the results of operations
and consolidated cash flows of DTI for the periods covered thereby.  Except as
may be indicated in the notes to the DTI Compiled Balance Sheet, the DTI
Compiled Balance Sheet has been prepared in accordance with the U.S. generally
accepted accounting principles ("GAAP") applied on a consistent basis throughout
the periods covered.
 
 
4

--------------------------------------------------------------------------------

 
 
2.5 Absence of Changes.  Since the date of the DTI Compiled Balance Sheet and
except as set forth in Part 2.5 of the DTI Disclosure Schedule:
 
(a) there has not been any DTI Material Adverse Effect, and no event has
occurred that will, or would reasonably be expected to, cause a DTI Material
Adverse Effect;
 
(b) there has not been any material loss, damage or destruction to, or any
material interruption in the use of, any of the assets of DTI (whether or not
covered by insurance);
 
(c) DTI has not declared, accrued, set aside or paid any dividend or made any
other distribution in respect of any shares of its capital stock, and has not
repurchased, redeemed or otherwise reacquired any shares of its capital stock or
other securities;
 
(d) DTI has not sold, issued, granted or authorized the issuance of (i) any
capital stock or other securities; (ii) any option, call or right to acquire any
capital stock or any other security of DTI; or (iii) any instrument convertible
into or exchangeable for any capital stock or other security of DTI;
 
(e) there has been no amendment to the certificate of incorporation or bylaws of
DTI and DTI has not effected or been a party to any Acquisition Transaction,
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;
 
(f) DTI has not formed any Subsidiary or acquired any equity interest or other
interest in any other Entity;
 
(g) DTI has not made any capital expenditure which, when added to all other
capital expenditures made on behalf of DTI since the date of the DTI Balance
Sheet, exceeds $50,000 in the aggregate;
 
(h) DTI has not (i) entered into or permitted any of the assets owned or used by
it to become bound by any Contract that contemplates or involves (A) the payment
or delivery of cash or other consideration in an amount or having a value in
excess of $50,000 in the aggregate, or (B) the purchase or sale of any product,
or performance of services by or to DTI having a value in excess of $50,000 in
the aggregate, or (ii) waived any right or remedy under any Contract other than
in the Ordinary Course of Business, or amended or prematurely terminated any
Contract;
 
(i) DTI has not (i) acquired, leased or licensed any right or other asset from
any other Person, (ii) sold or otherwise disposed of, or leased or licensed, any
right or other asset to any other Person, or (iii) waived or relinquished any
right, except for immaterial rights or immaterial assets acquired, leased,
licensed or disposed of in the Ordinary Course of Business;
 
 
5

--------------------------------------------------------------------------------

 
 
(j) DTI has not written off as uncollectible, or established any extraordinary
reserve with respect to, any account receivable or other indebtedness;
 
(k) DTI has not made any pledge of any of its assets or otherwise permitted any
of its assets to become subject to any Encumbrance, except for pledges of
immaterial assets made in the Ordinary Course of Business;
 
(l) DTI has not (i) lent money to any Person (other than pursuant to routine
travel advances made to employees in the Ordinary Course of Business) or (ii)
incurred or guaranteed any indebtedness for borrowed money in the aggregate in
excess of $50,000 or (iii) issued or sold any debt securities, or options,
warrants, calls or similar rights to acquire any debt securities, of DTI;
 
(m) DTI has not (i) established or adopted any employee benefit plan, (ii) paid
any bonus or made any profit sharing, incentive compensation or similar payment
to, or increased the amount of the wages, salary, commissions, fringe benefits
or other compensation or remuneration payable to, any of its directors, officers
or employees with an annual salary in excess of $50,000, or (iii) hired any new
employee having an annual salary in excess of $50,000;
 
(n) DTI has not changed any of its personnel policies or other business
policies, or any of its methods of accounting or accounting practices in any
respect;
 
(o) DTI has not made any Tax election;
 
(p) DTI has not threatened, commenced or settled any Legal Proceeding;
 
(q) DTI has not entered into any transaction or taken any other action outside
the Ordinary Course of Business, other than entering into this Agreement and the
Contemplated Transactions;
 
(r) DTI has not paid, discharged or satisfied any claim, liability or obligation
(absolute, accrued, asserted or unassorted, contingent or otherwise) other than
the payment, discharge or satisfaction of non-material amounts in the Ordinary
Course of Business or as required by any DTI Contract or Legal Requirement; and
 
(s) DTI has not agreed to take, or committed to take, any of the actions
referred to in clauses "(c)" through "(r)" above, except in connection with the
DTI Disclosed Transactions.
 
 
6

--------------------------------------------------------------------------------

 
 
2.6 Title to Assets.  DTI owns, and has good, valid and marketable title to, all
assets (tangible and intangible) purported to be owned by it.  All of such
assets are owned by DTI free and clear of any Encumbrances, except for (x) any
lien set forth in Part 2.6 of the DTI Disclosure Schedule, (y) any lien for
current Taxes not yet due and payable, and (z) minor liens securing an
obligation, in the aggregate, of less than $50,000 that have arisen in the
Ordinary Course of Business and that do not (individually or in the aggregate)
materially detract from the value of the assets subject thereto or materially
impair the operations of DTI.
 
2.7 Bank Accounts; Receivables.
 
(a) As of the date hereof, other than its Bank of America Account (Acct. Number
004125062152) DTI has no bank accounts.
 
(b) As of the date hereof, DTI has no accounts receivable.
 
2.8 Equipment; Leasehold.
 
(a) DTI neither owns nor leases any tangible assets or personal property.
 
(b) DTI does not own and does not lease any real property or any interest in
real property.
 
2.9 Intellectual Property.
 
(a) Part 2.9(a) of the DTI Disclosure Schedule accurately identifies and
describes each proprietary product or service that has been developed or has
been commercially sold by DTI within the last five (5) years and any product or
service that is currently under development or that is currently commercially
sold by DTI.
 
(b) Part 2.9(b) of the DTI Disclosure Schedule accurately identifies (i) each
item of DTI IP Rights in which DTI has or purports to have an ownership interest
of any nature (whether exclusively, jointly with another Person, or otherwise);
(ii) the jurisdiction in which such item of DTI IP Rights has been registered or
filed (if applicable) and the applicable registration or serial number; (iii)
any other Person that, to the Knowledge of DTI, may have an ownership interest
in such item of DTI IP Rights and the nature of such ownership interest; and
(iv) each product or service identified in Part 2.9(a) of the DTI Disclosure
Schedule that embodies, utilizes, or is based upon or derived from (or, with
respect to products and services under development, that is expected to embody,
utilize, or be based upon or derived from) such item of DTI IP Rights.  DTI has
delivered or made available to ONCE complete and accurate copies of all
applications, correspondence, and other material documents related to each item
of DTI Registered IP.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Part 2.9(c) of the DTI Disclosure Schedule accurately identifies (i) all DTI
IP Rights licensed to DTI (other than any non-customized software that (A) is so
licensed solely in executable or object code form pursuant to a non-exclusive,
internal use software license and (B) is not incorporated into, or used directly
in the development, manufacturing, or distribution of, any products or services
of DTI); (ii) the corresponding DTI Contracts pursuant to which such DTI IP
Rights are licensed to DTI; and (iii) whether the license or licenses granted to
DTI are exclusive or non-exclusive.
 
(d) Part 2.9(d) of the DTI Disclosure Schedule accurately identifies each DTI
Contract pursuant to which any Person has been granted any license under, or
otherwise has received or acquired any right (whether or not currently
exercisable) or interest in, any DTI IP Rights.  DTI is not bound by, and no DTI
IP Rights are subject to, any Contract containing any covenant or other
provision that in any way limits or restricts the ability of DTI to use,
exploit, assert, or enforce any DTI IP Rights anywhere in the world.
 
(e) DTI has delivered or made available to ONCE and ISI a complete and accurate
copy of each standard form of DTI IP Rights Agreement used by DTI, including
each standard form of (i) license agreement; (ii) employee agreement containing
intellectual property assignment or license of DTI IP Rights or any
confidentiality provision; (iii) consulting or independent contractor agreement
containing intellectual property assignment or license of DTI IP Rights or any
confidentiality provision; and (iv) confidentiality or nondisclosure agreement.
Part 2.9(e) of the DTI Disclosure Schedule accurately identifies each DTI IP
Rights Agreement that deviates in any material respect from the corresponding
standard form agreement delivered or made available to ONCE.
 
(f) DTI exclusively owns all right, title, and interest to and in DTI IP Rights
(other than DTI IP Rights exclusively licensed to DTI, as identified in Part
2.9(c) of the DTI Disclosure Schedule) free and clear of any Encumbrances (other
than non-exclusive licenses granted pursuant to the DTI Contracts listed in Part
2.9(d) of the DTI Disclosure Schedule).  Without limiting the generality of the
foregoing:
 
(i) To the Knowledge of DTI, all documents and instruments necessary to register
or apply for or renew registration of DTI Registered IP have been validly
executed, delivered, and filed in a timely manner with the appropriate
Governmental Body.
 
(ii) Each Person who is or was an employee or contractor of DTI and who is or
was involved in the creation or development of any DTI IP Rights has signed a
valid, enforceable agreement containing an assignment of Intellectual Property
to DTI, and confidentiality provisions protecting trade secrets and confidential
information of DTI. No current or former stockholder, officer, director, or
employee of DTI has any claim, right (whether or not currently exercisable), or
interest to or in any DTI IP Rights.  No employee of DTI is (a) bound by or
otherwise subject to any Contract restricting him or her from performing his or
her duties for DTI, or (b) in breach of any Contract with any former employer or
other Person concerning DTI IP Rights or confidentiality provisions protecting
trade secrets and confidential information in DTI IP Rights.
 
(iii) No funding, facilities, or personnel of any Governmental Body were used,
directly or indirectly, to develop or create, in whole or in part, any DTI IP
Rights in which DTI has an ownership interest.
 
(iv) DTI has taken all reasonable steps to maintain the confidentiality of and
otherwise protect and enforce its rights in all proprietary information that it
holds, or purports to hold, as a trade secret.
 
(v) DTI has not assigned or otherwise transferred ownership of, or agreed to
assign or otherwise transfer ownership of, any DTI IP Rights to any other
Person.
 
 
8

--------------------------------------------------------------------------------

 
 
(vi) DTI is not now nor has it ever been a member or promoter of, or a
contributor to, any industry standards body or similar organization that could
require or obligate DTI to grant or offer to any other Person any license or
right to any DTI IP Rights.
 
(vii) The DTI IP Rights constitute all Intellectual Property necessary for DTI
to conduct their respective businesses as currently conducted and planned to be
conducted.
 
(g) To DTI's Knowledge, all DTI Registered IP is valid and enforceable.  Without
limiting the generality of the foregoing:
 
(i) Each U.S. patent application and U.S. patent in which DTI has or purports to
have an ownership interest was filed within one year of the first printed
publication, public use, or offer for sale of each invention described in the
U.S. patent application or U.S. patent.  Each foreign patent application and
foreign patent in which DTI has or purports to have an ownership interest was
filed or claims priority to a patent application filed prior to each invention
described in the foreign patent application or foreign patent being first made
available to the public.
 
(ii) No trademark (whether registered or unregistered) or trade name owned,
used, or applied for by DTI conflicts or interferes with any trademark (whether
registered or unregistered) or trade name owned, used, or applied for by any
other Person.  None of the goodwill associated with or inherent in any trademark
(whether registered or unregistered) in which DTI has or purports to have an
ownership interest has been impaired.
 
(iii) Each item of DTI IP Rights that is DTI Registered IP is and at all times
has been filed and maintained in compliance with all applicable Legal
Requirements and all filings, payments, and other actions required to be made or
taken to maintain such item of DTI Registered IP in full force and effect have
been made by the applicable deadline.  Part 2.9(g)(iii) of the DTI Disclosure
Schedule accurately identifies and describes each action, filing, and payment
that must, to DTI's Knowledge, be taken or made on or before the date that is 90
days after the Closing Date in order to maintain such item of DTI Registered IP
in full force and effect.
 
(iv) No interference, opposition, reissue, reexamination, or other proceeding is
pending or, to DTI's Knowledge, threatened, in which the scope, validity, or
enforceability of any DTI IP Rights is being, has been, or could reasonably be
expected to be contested or challenged.  To DTI's Knowledge, there is no basis
for a claim that any DTI IP Rights are invalid or, excluding pending patent
applications, unenforceable.
 
(h) To DTI's Knowledge, no Person has infringed, misappropriated, or otherwise
violated, and no Person is currently infringing, misappropriating, or otherwise
violating, any DTI IP Rights.  Part 2.9(h) of the DTI Disclosure Schedule
accurately identifies, and DTI has delivered or made available to ONCE a
complete and accurate copy of, each letter or other written or electronic
communication or correspondence that has been sent or otherwise delivered in the
last five (5) years by or to DTI or any director or officer or, to the Knowledge
of DTI, employee of DTI regarding any actual, alleged, or suspected infringement
or misappropriation of any DTI IP Rights, and provides a brief description of
the current status of the matter referred to in such letter, communication, or
correspondence.
 
 
9

--------------------------------------------------------------------------------

 
 
(i) Neither the execution, delivery, or performance of this Agreement (or any of
the agreements contemplated by this Agreement) nor the consummation of any of
the Contemplated Transactions will, with or without notice or lapse of time,
result in, or give any other Person the right or option to cause or declare, (a)
a loss of, or Encumbrance on, any DTI IP Rights; (b) a breach by DTI of any
license agreement listed or required to be listed in Part 2.9(c) of the DTI
Disclosure Schedule; (c) the release, disclosure, or delivery of any DTI IP
Rights by or to any escrow agent or other Person; or (d) the grant, assignment,
or transfer to any other Person of any license or other right or interest under,
to, or in any of DTI IP Rights.
 
(j) To DTI's Knowledge, DTI has never infringed (directly, contributorily, by
inducement, or otherwise), misappropriated, or otherwise violated any
Intellectual Property rights of any other Person.  Without limiting the
generality of the foregoing:
 
(i) No product or service that has been developed or that is being commercially
sold by DTI, nor the performance of making, using, selling or offering for sale
or importation of any such product or service, has, to the Knowledge of DTI,
infringed, misappropriated, or otherwise violated the Intellectual Property
rights of any other Person.
 
(ii) No infringement, misappropriation, or similar claim or Legal Proceeding is
pending or, to the DTI's Knowledge, threatened against DTI or against any other
Person who may be entitled to be indemnified, defended, held harmless, or
reimbursed by DTI with respect to such claim or Legal Proceeding.  DTI has never
received any notice or other communication (in writing or otherwise) alleging
any actual, alleged, or suspected infringement, misappropriation, or violation
of any Intellectual Property rights of another Person.
 
(iii) DTI is not bound by any Contract to indemnify, defend, hold harmless, or
reimburse any other Person with respect to any Intellectual Property
infringement, misappropriation, or similar claim.  DTI has never assumed, or
agreed to discharge or otherwise take responsibility for, any existing or
potential liability of another Person for infringement, misappropriation, or
violation of any Intellectual Property right.
 
(k) No claim or Legal Proceeding involving any DTI IP Rights is pending or, to
DTI's Knowledge, has been threatened, except for any such claim or Legal
Proceeding that, if adversely determined, would not adversely affect (i) the use
or exploitation of DTI IP Rights by DTI, or (ii) the manufacturing,
distribution, or sale of any product or service being developed by DTI, or that
is being commercially sold by DTI.
 
 
10

--------------------------------------------------------------------------------

 
 
2.10 Contracts.
 
(a) Part 2.10(a) of the DTI Disclosure Schedule identifies each DTI Contract,
including:
 
(i) each DTI Contract relating to the employment of, or the performance of
employment-related services by, any Person, including any employee, consultant
or independent contractor;
 
(ii) each DTI Contract relating to the acquisition, transfer, use, development,
sharing or license of any technology or any Intellectual Property or DTI IP
Rights;
 
(iii) each DTI Contract imposing any restriction on the right or ability of DTI
(A) to compete with any other Person, (B) to acquire any product or other asset
or any services from any other Person, to sell any product or other asset to, or
perform any services for, any other Person or to transact business or deal in
any other manner with any other Person, or (C) develop or distribute any
technology;
 
(iv) each DTI Contract creating or involving any agency relationship,
distribution arrangement or franchise relationship;
 
(v) each DTI Contract relating to the creation of any Encumbrance with respect
to any asset of DTI;
 
(vi) each DTI Contract involving or incorporating any guaranty, any pledge, any
performance or completion bond, any indemnity or any surety arrangement;
 
(vii) each DTI Contract creating or relating to any collaboration or joint
venture or any sharing of technology, revenues, profits, losses, costs or
liabilities, including DTI Contracts involving investments by DTI in, or loans
by DTI to, any other Entity;
 
(viii) each DTI Contract relating to the purchase or sale of any product or
other asset by or to, or the performance of any services by or for, or otherwise
involving as a counterparty, any DTI Related Party;
 
(ix) each DTI Contract relating to indebtedness for borrowed money;
 
(x) each DTI Contract related to the acquisition or disposition of material
assets of DTI or any other Person;
 
(xi) any other material DTI Contract that has a term of more than 60 days and
that may not be terminated by DTI, as applicable (without penalty), within 60
days after the delivery of a termination notice by DTI, as applicable;
 
 
11

--------------------------------------------------------------------------------

 
 
(xii) any other DTI Contract that contemplates or involves (A) the payment or
delivery of cash or other consideration in an amount or having a value in excess
of $50,000 in the aggregate, or (B) the purchase or sale of any product, or
performance of services by or to DTI having a value in excess of $50,000 in the
aggregate;
 
(xiii) each DTI Contract constituting a commitment of any Person to purchase
products (including products in development) of DTI;
 
(xiv) each DTI Contract between DTI and any DTI Affiliate;
 
(xv) each DTI Contract granting a first refusal, first offer or similar
preferential right to purchase or acquire any DTI capital stock or assets;
 
(xvi) each DTI Contract with any Person, including without limitation any
financial advisor, broker, finder, investment banker or other Person, providing
advisory services to DTI in connection with the Contemplated Transactions;
 
(xvii) other material DTI Contracts, plans or arrangement which are not
described in clauses (i) through (xvi) above.
 
(b) DTI has delivered or made available to ONCE accurate and complete (except
for applicable redactions thereto) copies of all material written DTI Contracts,
including all amendments thereto.  There are no DTI Contracts that are not in
written form.  Each DTI Contract is valid and in full force and effect, is
enforceable by DTI in accordance with its terms, and after the Closing will
continue to be legal, valid, binding and enforceable on identical terms. The
consummation of the Contemplated Transactions shall not (either alone or upon
the occurrence of additional acts or events) result in any payment or payments
becoming due from DTI or ONCE to any Person under any DTI Contract or give any
Person the right to terminate or alter the provisions of any DTI Contract.
 
(c) DTI has not materially violated or breached, or committed any material
default under, any DTI Contract to which it is a party, and, to the Knowledge of
DTI, no other Person has violated or breached, or committed any default under,
any DTI Contract.
 
(d) No event has occurred, and no circumstance or condition exists, that (with
or without notice or lapse of time) will, or would reasonably be expected to,
(i) result in a material violation or breach of any of the provisions of any DTI
Contract, (ii) give any Person the right to declare a default or exercise any
remedy under any DTI Contract, (iii) give any Person the right to accelerate the
maturity or performance of any DTI Contract, or (iv) give any Person the right
to cancel, terminate or modify any DTI Contract.
 
(e) DTI has not received any written notice regarding any actual or possible
violation or breach of, or default under, any DTI Contract.
 
(f) DTI has not waived any rights under any DTI Contract.
 
 
12

--------------------------------------------------------------------------------

 
 
(g) No Person is renegotiating, or has a right pursuant to the terms of any DTI
Contract to renegotiate, any amount paid or payable to DTI under any DTI
Contract or any other material term or provision of any DTI Contract.
 
(h) The DTI Contracts collectively constitute all of the Contracts necessary to
enable DTI to conduct its business in the manner in which its business is
currently being conducted and as its business is proposed to be conducted.
 
(i) Part 2.10(i) of the DTI Disclosure Schedule identifies and provides a brief
description of each proposed Contract as to which any bid, offer, award, written
proposal, term sheet or similar document has been submitted or received by DTI
(other than term sheets provided by DTI or to DTI by any party related to the
subject matter of this transaction).
 
(j) Part 2.10(j) of the DTI Disclosure Schedule provides an accurate and
complete list of all Consents required under any DTI Contract to consummate the
Share Exchange and the other Contemplated Transactions as well as a list of
clauses in such Contract that would be triggered by the Agreement, the Share
Exchange or the Contemplated Transactions.
 
2.11 Liabilities.  DTI does not have any accrued, contingent or other
liabilities of any nature, either matured or unmatured (whether or not required
to be reflected in financial statements in accordance with GAAP, and whether due
or to become due), except for: (i) liabilities identified as such in the
"liabilities" column of the DTI Compiled Balance Sheet; (ii) accounts payable or
accrued salaries that have been incurred by DTI in the Ordinary Course of
Business; (iii) liabilities under DTI Contracts listed in Part 2.11 of the DTI
Disclosure Schedule, to the extent the nature and magnitude of such liabilities
can be specifically ascertained by reference to the text of such DTI Contracts;
(iv) liabilities that have arisen since the date of the DTI Compiled Balance
Sheet in the Ordinary Course of Business which do not exceed $50,000 in the
aggregate and (v) contractual and other liabilities incurred in the Ordinary
Course of Business which are not required by GAAP to be reflected on a balance
sheet and which are reflected in Part 2.11 of the DTI Disclosure Schedule.
 
2.12 Compliance with Legal Requirements. DTI is, and has at all times been, in
compliance in all material respects with all applicable Legal Requirements,
except where the failure to be so in compliance has not had, and would not
reasonably be expected to have, a DTI Material Adverse Effect.  DTI has not
received, since January 1, 2011, any written notice or other communication from
any Governmental Body or any other Person regarding (a) any actual, alleged or
potential violation of, or failure to comply with, any Legal Requirement, or (b)
any actual, alleged or potential obligation on the part of DTI to undertake, or
to bear all or any portion of the cost of, any cleanup or any remedial,
corrective or response action of any nature. To the Knowledge of DTI, no
Governmental Body has proposed or is considering any Legal Requirement that, if
adopted or otherwise put into effect, (a) will, or would reasonably be expected
to, cause a DTI Material Adverse Effect, (b) may have an adverse effect on DTI's
ability to comply with or perform any covenant or obligation under this
Agreement or any of the Related Agreements, or (c) may have the effect of
preventing, delaying, making illegal or otherwise interfering with the Share
Exchange or any of the Contemplated Transactions.
 
2.13 Governmental Authorizations.  Part 2.13 of the DTI Disclosure Schedule
identifies each Governmental Authorization held by DTI, and DTI has delivered or
made available to ONCE and ISI accurate and complete copies of all Governmental
Authorizations identified in Part 2.13 of the DTI Disclosure Schedule.  The
Governmental Authorizations identified in Part 2.13 of the DTI Disclosure
Schedule are valid and in full force and effect, and collectively constitute all
Governmental Authorizations necessary to enable DTI to conduct its business in
the manner in which its business is currently being conducted and is proposed to
be conducted.  DTI is in compliance in all material respects with the terms and
requirements of the respective Governmental Authorizations identified in Part
2.13 of the DTI Disclosure Schedule or required to be so identified.  DTI has
not since January 1, 2011 received any notice or other communication from any
Governmental Body regarding (a) any actual or possible violation of or failure
to comply with any term or requirement of any Governmental Authorization, or (b)
any actual or possible revocation, withdrawal, suspension, cancellation,
termination or modification of any Governmental Authorization.
 
 
13

--------------------------------------------------------------------------------

 
 
2.14 Tax Matters.
 
(a) Except as set forth on Part 2.14 of the DTI Disclosure Schedule, all Tax
Returns required to be filed by or on behalf of DTI with any Governmental Body
with respect to any taxable period ending on or before the Closing Date (the
"DTI Returns") (i) have been or will be filed on or before the applicable due
date (including any extensions of such due date), and (ii) have been, or will be
when filed, accurately and completely prepared in all material respects.  All
Taxes shown on the DTI Returns due on or before the Closing Date have been or
will be paid on or before the Closing Date. DTI has delivered or made available
to ONCE and ISI accurate and complete copies of all DTI Returns filed which have
been requested by ONCE and ISI.  DTI shall establish in its books and records,
in the Ordinary Course of Business, reserves adequate for the payment of all
unpaid Taxes by DTI for the period from January 1, 2011 through the Closing
Date.
 
(b) The DTI Compiled Balance Sheet fully accrued all liabilities for unpaid
Taxes with respect to all periods through the date thereof in accordance with
GAAP.  The DTI Compiled Balance Sheet makes no accrual for unpaid Taxes as DTI
has no accrued but unpaid income tax liability.
 
(c) No DTI Return has ever been examined or audited by any Governmental Body and
no examination or audit of any DTI Return is currently in progress or, to the
Knowledge of DTI, threatened or contemplated.  DTI has delivered or made
available to ONCE and ISI accurate and complete copies of all audit reports,
private letter rulings, revenue agent reports, information document requests,
notices of proposed deficiencies, deficiency notices, protests, petitions,
closing agreements, settlement agreements, pending ruling requests and any
similar documents submitted by, received by, or agreed to by or on behalf of DTI
relating to DTI Returns.  No extension or waiver of the limitation period
applicable to any of DTI Returns has been granted (by DTI or any other Person),
and no such extension or waiver has been requested from DTI.  All Taxes that DTI
was required by law to withhold or collect have been duly withheld or collected
and, to the extent required, have been properly paid to the appropriate
Governmental Body.  DTI has not executed or filed any power of attorney with any
taxing authority.
 
(d) DTI (i) has never been a member of an affiliated group (within the meaning
of Section 1504(a) of the Code) filing a consolidated federal income Tax Return
(other than a group the common parent of which was DTI), (ii) does not have any
liability for the Taxes of any person under Section 1.1502-6 of the Treasury
Regulations (or any similar provision of state, local or foreign law), as a
transferee or successor, or otherwise, and (iii) has never been a party to any
joint venture, collaboration, partnership or other agreement that could be
treated as a partnership for Tax purposes.  DTI has not, is not nor has it ever
been, a party to or bound by any tax indemnity agreement, tax-sharing agreement,
tax allocation agreement or similar Contract. DTI has not been either a
"distributing corporation" or a "controlled corporation" in a distribution of
stock intended to qualify for tax-free treatment under Section 355 of the Code
(y) in the two years prior to the date of this Agreement or (z) which could
otherwise constitute part of a "plan" or "series of related transactions"
(within the meaning of Section 355(e) of the Code) in conjunction with the Share
Exchange.
 
(e) No claim or Legal Proceeding is pending or has been threatened against or
with respect to DTI in respect of any Tax.  There are no unsatisfied liabilities
for Taxes with respect to any notice of deficiency or similar document received
by DTI with respect to any Tax (other than liabilities for Taxes asserted under
any such notice of deficiency or similar document which are being contested in
good faith by DTI and with respect to which adequate reserves for payment have
been established).  There are no liens for Taxes upon any of the assets of DTI
except liens for current Taxes not yet due and payable.  DTI has not entered
into or become bound by any agreement or consent pursuant to Section 341(f) of
the Code. DTI has not been, nor will be, required to include any adjustment in
taxable income for any tax period (or portion thereof) pursuant to Section 481
or 263 A of the Code or any comparable provision under state or foreign Tax laws
as a result of transactions or events occurring, or accounting methods employed,
prior to the Closing Date.
 
 
14

--------------------------------------------------------------------------------

 
 
(f) None of the assets of DTI (i) is property that is required to be treated as
being owned by any other Person pursuant to the provisions of former Section
168(f)(8) of the Internal Revenue Code of 1954, (ii) is "tax-exempt use
property" within the meaning of Section 168(h) of the Code, (iii) directly or
indirectly secures any debt the interest on which is tax exempt under Section
103(a) of the Code, or (iv) is subject to a lease under Section 770 l(h) of the
Code or under any predecessor section.
 
(g) DTI will not be required to include any item of income in, or exclude any
item of deduction from, taxable income for any period (or any portion thereof)
ending after the Closing Date as a result of any (i) closing agreement as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local or foreign Tax law) executed on or prior to the Closing Date,
(ii) installment sale or other open transaction disposition made on or prior to
the Closing Date, or (iii) prepaid amount received on or prior to the Closing
Date.
 
(h) DTI has not engaged in any "listed transaction" for purposes of Treasury
Regulation sections 1.6011-4(b)(2) or 301.611 l-2(b)(2) or any analogous
provision of state or local law.
 
2.15 Employee and Labor Matters; Benefit Plans.
 
(a) DTI has no employees other than Mary Ann Latona Nadler.
 
(b) Part 2.15(b) of the DTI Disclosure Schedule accurately identifies each
former employee of DTI who is receiving or is scheduled to receive (or whose
spouse or other dependent is receiving or is scheduled to receive) any benefits
(from DTI) relating to such former employee's employment with DTI, as
applicable; and Part 2.15(b) of the DTI Disclosure Schedule accurately describes
such benefits.
 
(c) DTI is not a party to or bound by, and has never been a party to or bound by
any union contract, collective bargaining agreement or similar Contract.
 
(d) Except for Jerry L. Nadler, since January 1, 2011, there have not been any
independent contractors who have provided services to DTI for a period of six
consecutive months or longer.  DTI has never had any temporary or leased
employees.
 
(e) DTI: (i) is, and at all times has been, in substantial compliance with all
applicable Legal Requirements respecting employment, employment practices, terms
and conditions of employment and wages and hours, in each case, with respect to
their employees, including the health care continuation requirements of COBRA,
the requirements of FMLA, the requirements of HIPAA and any similar provisions
of state law; (ii) have withheld and reported all amounts required by applicable
Legal Requirements or by Contract to be withheld and reported with respect to
wages, salaries and other payments to its employees; (iii) is not liable for any
arrears of wages or any taxes or any penalty for failure to comply with the
Legal Requirements applicable to the foregoing; and (iv) is not liable for any
payment to any trust or other fund governed by or maintained by or on behalf of
any Governmental Body with respect to unemployment compensation benefits, social
security or other benefits or obligations for their employees (other than
routine payments to be made in the normal course of business and consistent with
past practice).  There are no pending or, to the Knowledge of DTI, threatened or
reasonably anticipated claims or Legal Proceedings against DTI under any
worker's compensation policy or long-term disability policy.
 
 
15

--------------------------------------------------------------------------------

 
 
(f) To the Knowledge of DTI, no officer or employee of DTI is subject to any
injunction, writ, judgment, decree, or order of any court or other Governmental
Body that would interfere with such employee's efforts to promote the interests
of DTI, or that would interfere with the business of DTI.  Neither the execution
nor the delivery of this Agreement, nor the carrying on of the business of DTI
as presently conducted nor any activity of any employees of DTI in connection
with the carrying on of the business of DTI as presently conducted will, to the
Knowledge of DTI, conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default under, any Contract under which any
employee of DTI may be bound.
 
2.16 Insurance.  DTI currently has no insurance policies in force or in
effect.  Except as set forth on Part 2.16 of the DTI Disclosure Schedule, since
January 1, 2009, DTI has not received any written notice or other communication
regarding any actual or possible (a) cancellation or invalidation of any
insurance policy, (b) refusal of any coverage or rejection of any claim under
any insurance policy, or (c) material adjustment in the amount of the premiums
payable with respect to any insurance policy.
 
2.17 Related Party Transactions.  Other than as set forth on Part 2.17 of DTI
Disclosure Schedule, (a) no DTI Related Party has, and no DTI Related Party has
at any time since DTI's inception had, any direct or indirect interest in any
material asset used in or otherwise relating to the business of DTI; (b) no DTI
Related Party is, or has been, indebted to DTI; (c) since DTI's inception, no
DTI Related Party has entered into, or has had any direct or indirect financial
interest in, any DTI Contract, transaction or business dealing involving DTI;
(d) no DTI Related Party is competing, or has at any time competed, directly or
indirectly, with DTI; and (e) no DTI Related Party has any claim or right
against DTI (other than rights under capital stock of DTI and rights to receive
compensation for services performed as an employee of DTI).
 
2.18 Legal Proceedings; Orders.
 
(a) There is no pending Legal Proceeding, and to the Knowledge of DTI, no Person
has threatened to commence any Legal Proceeding:  (i) that involves DTI or any
of the assets owned, used or controlled by DTI or any Person whose liability DTI
has or may have retained or assumed, either contractually or by operation of law
claiming damages in an amount in excess of $50,000; or (ii) that challenges, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the Share Exchange or any of the other Contemplated
Transactions.  To the Knowledge of DTI, no event has occurred, and no claim,
dispute or other condition or circumstance exists, that will, or that would
reasonable be expected to, give rise to or serve as a basis for the commencement
of any such Legal Proceeding.
 
(b) There is no order, writ, injunction, judgment or decree to which DTI or any
of the assets owned or used by DTI is subject.  To the Knowledge of the DTI,
none of its Related Parties is subject to any order, writ, injunction, judgment
or decree that relates to the businesses of, or to any assets owned or used by
DTI.
 
 
16

--------------------------------------------------------------------------------

 
 
2.19 Authority; Binding Nature of Agreement. DTI has the absolute and
unrestricted right, power and authority to enter into and to perform its
obligations under this Agreement and the Related Agreements to which it is a
party; and the execution, delivery and performance by DTI of this Agreement and
the Related Agreements to which it is a party have been duly authorized by all
necessary action on the part of DTI and the board of directors of DTI.  This
Agreement and each of the Related Agreements to which DTI is a party has been
duly executed and delivered by DTI, and assuming due authorization, execution
and delivery by the other Parties thereto, constitutes the legal, valid and
binding obligation of DTI, enforceable against DTI in accordance with its terms,
subject to (a) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.
 
2.20 Non-Contravention; Consents. Neither (a) the execution, delivery or
performance of this Agreement or any of the Related Agreements, nor (b) the
consummation of the Share Exchange or any of the other Contemplated
Transactions, will directly or indirectly (with or without notice or lapse of
time):
 
(a) contravene, conflict with or result in a violation of any of the provisions
of DTI Constituent Documents;
 
(b) contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any order, writ, injunction, judgment or decree to which DTI, or
any of the assets owned or used by DTI, is subject;
 
(c) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by DTI or that otherwise relates to the businesses of, or to any of the
assets owned or used by, DTI;
 
(d) result in a material conflict, violation or breach of, or result in a
material default under, any provision of any DTI Contract, or give any Person
the right to (i) declare a default or exercise any remedy under any such DTI
Contract, (ii) accelerate the maturity or performance of any such DTI Contract,
or (iii) cancel, terminate or modify any such DTI Contract; or
 
(e) result in the imposition or creation of any Encumbrance upon or with respect
to any asset owned or used by DTI (except for minor liens that will not, in any
case or in the aggregate, materially detract from the value of the assets
subject thereto or materially impair the operations of DTI).
 
Except for those filings, notices or Consents disclosed in Part 2.20 of the DTI
Disclosure Schedule, no filing with, notice to or Consent from any Person is
required in connection with (y) the execution, delivery or performance of this
Agreement or any of the Related Agreements, or (z) the consummation of the Share
Exchange or any of the other Contemplated Transactions.
 
2.21 Regulatory Compliance. All DTI Products that are subject to the
jurisdiction of any Governmental Body are being manufactured, labeled, stored,
tested, developed, distributed, and marketed in compliance in all material
respects with all applicable Legal Requirements.
 
 
17

--------------------------------------------------------------------------------

 
 
2.22 DTI Action. The board of directors of DTI (at a meeting duly called and
held in accordance with the DTI Constituent Documents) has (a) unanimously
determined that the Share Exchange is advisable and in the best interests of DTI
and (b) unanimously approved this Agreement.
 
2.23 Anti-Takeover Law. The board of directors of DTI has taken all action
necessary or required to render inapplicable to the Share Exchange, this
Agreement or any agreement contemplated hereby and the Contemplated Transactions
(a) any takeover provision in the DTI Constituent Documents, (b) any takeover
provision in any DTI Contract, and (c) any takeover provision in any applicable
state law.
 
2.24 No Financial Advisor. No broker, finder or investment banker is entitled to
any brokerage fee, finder's fee, opinion fee, success fee, transaction fee or
other fee or commission in connection with the Share Exchange or any of the
other Contemplated Transactions based upon arrangements made by or on behalf of
DTI or the DTI Stockholders.
 
2.25 Certain Payments. Neither DTI nor to DTI's Knowledge any officer, employee,
agent or other Person associated with or acting for or on behalf of DTI, has at
any time, directly or indirectly:
 
(a) used any corporate funds (i) to make any unlawful political contribution or
gift or for any other unlawful purpose relating to any political activity, (ii)
to make any unlawful payment to any governmental official or employee, or (iii)
to establish or maintain any unlawful or unrecorded fund or account of any
nature;
 
(b) made any false or fictitious entry, or failed to make any entry that should
have been made, in any of the books of account or other records of DTI;
 
(c) made any payoff, influence payment, bribe, rebate, kickback or unlawful
payment to any Person;
 
(d) performed any favor or given any gift which was not deductible for federal
income tax purposes;
 
(e) made any payment (whether or not lawful) to any Person, or provided (whether
lawfully or unlawfully) any favor or anything of value (whether in the form of
property or services, or in any other form) to any Person, for the purpose of
obtaining or paying for (i) favorable treatment in securing business, or (ii)
any other special concession; or
 
(f) agreed or committed to take any of the actions described in clauses "(a)"
through "(e)" above.
 
 
18

--------------------------------------------------------------------------------

 
 
2.26 Capacity of the DTI Stockholders; Authorization; Execution of
Agreements. DTI represents and warrants to ONCE and ISI with respect to each DTI
Stockholder, and each of the DTI Stockholders, severally and not jointly,
represents and warrants to ONCE and ISI only with respect to the DTI Shares
owned by each such DTI Stockholder, that (i) the DTI Stockholder has all
requisite power, authority and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by him, her or it
hereunder, and (ii) this Agreement constitutes a valid and legally binding
agreement of the DTI Stockholder, enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the United States (both
state and federal), affecting the enforcement of creditors’ rights or remedies
in general from time to time in effect and the exercise by courts of equity
powers or their application of principles of public policy.
 
2.27 Title to Shares.  DTI represents and warrants to ONCE and ISI with respect
to each DTI Stockholder, and each of the DTI Stockholders, severally and not
jointly, represents and warrants to ONCE and ISI only with respect to the DTI
Shares owned by each such DTI Stockholder, that (i) the DTI Stockholder is the
sole record and beneficial owner of the Shares held by him, her or it and has
sole managerial and dispositive authority with respect to such Shares, (ii) the
DTI Stockholder has not granted any person a proxy with respect to the Shares
that has not expired or been validly withdrawn, and (iii) the transfer and
delivery by the DTI Stockholder of the Shares to ONCE pursuant to this Agreement
will vest in ONCE legal and valid title to the Shares, free and clear of all
Encumbrances.
 
3. REPRESENTATIONS AND WARRANTIES OF ONCE AND ISI
 
ONCE and ISI represent and warrant to DTI as follows, except as set forth in the
written disclosure schedule delivered or made available by ONCE and ISI to DTI
(the "ONCE Disclosure Schedule") or in the ONCE Reports where indicated.  The
ONCE Disclosure Schedule shall be arranged in sections and subsections
corresponding to the numbered and lettered sections and subsections contained in
this Section 3.  The disclosure in any section or subsection of the ONCE
Disclosure Schedule shall qualify other sections and subsections in this Section
3 only to the extent it is readily apparent that the disclosure contained in
such section or subsection of the ONCE Disclosure Schedule contains enough
information regarding the subject matter of the other representations in this
Section 3 as to clearly qualify or otherwise clearly apply to such other
representations and warranties.
 
 
19

--------------------------------------------------------------------------------

 
 
3.1 Due Organization; Subsidiaries; Etc.
 
(a) ONCE and ISI are corporations duly organized, validly existing and in good
standing under the laws of the State of Nevada and the laws of the State of
Delaware, respectively, with the corporate power and authority to carry on their
business as now being conducted and as currently proposed to be conducted.
 
(b) Neither ONCE nor ISI has conducted any business under or otherwise used, for
any purpose or in any jurisdiction, any fictitious name, assumed name, trade
name or other name, other than the name "One E-Commerce Corporation," or "Islet
Sciences, Inc.," as applicable.
 
(c) ONCE and ISI are not and have not been required to be qualified, authorized,
registered or licensed to do business as a foreign corporation in any
jurisdiction other than the jurisdictions identified in Part 3.l(c) of the ONCE
Disclosure Schedule, except where the failure to be so qualified, authorized,
registered or licensed has not had, and would not be reasonably expected to
have, a ONCE Material Adverse Effect.  ONCE and ISI are each in good standing as
a foreign corporation in each of the jurisdictions identified in Part 3.1(c) of
the ONCE Disclosure Schedule.
 
(d) Part 3.1(d) of the ONCE Disclosure Schedule accurately sets forth (i) the
names of the members of the board of directors of each of ONCE and ISI, (ii) the
names of the members of each committee of the board of directors of each of ONCE
and ISI, and (iii) the names and titles of officers of each of ONCE and ISI.
 
(e) ONCE has no subsidiaries other than ISI, a wholly-owned subsidiary of
ONCE.  ISI has no subsidiaries.
 
(f) Neither ONCE nor ISI owns any controlling interest in any Entity, except for
ONCE’s ownership in ISI. Neither ONCE nor ISI has agreed nor is it obligated to
make any future investment in or capital contribution to any Entity. Neither
ONCE nor ISI has ever approved, or commenced any proceeding or made any election
contemplating, the dissolution or liquidation of ONCE's or ISI’s business or
affairs.
 
(g) ONCE is not an "issuing corporation" as that term is defined in the Revised
Statutes of the State of Nevada.
 
3.2 Certificate of Incorporation and Bylaws; Records. ONCE and ISI have
delivered or made available to DTI copies of:  (a) ONCE's certificate of
incorporation and bylaws, including all amendments thereto, and the certificate
of incorporation and bylaws of ISI; (b) the stock records of ONCE and ISI; and
(c) the minute and other records of the meetings and other proceedings
(including any actions taken by written consent or otherwise without a meeting)
of the stockholders of ONCE and ISI (the "ONCE Constituent Documents").  There
have been no formal meetings or other proceedings of the stockholders of ONCE
and ISI, the board of directors of ONCE and ISI or any committee of the board of
directors of ONCE and ISI that are not fully reflected in the minutes and other
records delivered or made available to DTI pursuant to clause (c) above.  There
has not been any violation in any material respect of the ONCE Constituent
Documents, and none of ONCE or ISI has taken any action that is inconsistent in
any material respect with the ONCE Constituent Documents.  The books of account,
stock records, minute books and other records of ONCE and ISI are accurate, up
to date and complete in all material respects, and have been maintained in
accordance with prudent business practices.
 
 
20

--------------------------------------------------------------------------------

 
 
3.3 Capitalization.
 
(a) On the Closing Date, immediately before the Share Exchange to be consummated
pursuant to this Agreement, ONCE shall have authorized (a) 50,000,000 shares of
Common Stock, par value $.001 per share, of which 18,317,200 shares shall be
issued and outstanding, all of which will be duly authorized, validly issued and
fully paid, and (b) 500,000 shares of preferred stock, par value $0.001 per
share, of which there will be issued and outstanding (i) 1,173 shares of Series
A Preferred automatically convertible into 1,173,000 shares of ONCE Common Stock
immediately after the effectiveness of the Reverse Split, and (ii) 38,050.87
shares of Series B Preferred automatically convertible into 38,050,870 shares of
ONCE Common Stock immediately after the effectiveness of the Reverse Split.
 
(b) Except as set forth on Part 3.3(b) of the ONCE Disclosure Schedule, there
are no (i) outstanding subscription, option, call, warrant or right (whether or
not currently exercisable) to acquire any shares of capital stock or other
securities of ONCE; (ii) outstanding security, instrument or obligation that is
or may become convertible into or exchangeable for any shares of capital stock
or other securities of ONCE; (iii) Contract under which ONCE is or may become
obligated to sell or otherwise issue any shares of its capital stock or any
other securities of ONCE; or (iv) condition or circumstance that would give rise
to or provide a basis for the assertion of a claim by any Person to the effect
that such Person is entitled to acquire or receive any shares of capital stock
or other securities of ONCE.  ONCE has not issued any debt securities which
grant the holder thereof any right to vote on, or veto, any actions by ONCE.
 
3.4 SEC Filings; Financial Statements.
 
(a) Since January 1, 2011, ONCE has made all filings with the SEC required under
the applicable requirements of the Securities Act and the Exchange Act. ONCE has
delivered or made available to DTI accurate and complete copies (excluding
copies of exhibits) of each report, schedule, registration statement and
definitive proxy statement filed by ONCE with the SEC on or after January 1,
2011 and prior to the date of this Agreement (the "ONCE SEC Documents").  All
ONCE SEC Documents (x) at the time filed (or, if amended or superseded by a
later filing prior to the date of this Agreement, than on the date of such later
filing), were prepared in compliance in all material respects with the
applicable requirements of the Securities Act or the Exchange Act, as the case
may be, and the rules and regulations of the SEC thereunder applicable to such
ONCE SEC Documents, and (y) did not at the time they were filed contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances in which they were made, not misleading.
 
 
21

--------------------------------------------------------------------------------

 
 
(b) The financial statements contained in the ONCE SEC Documents (including, in
each case, any related notes thereto): (i) complied as to form in all material
respects with the published rules and regulations of the SEC applicable thereto;
(ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered, except as may be indicated in the notes to such
consolidated financial statements and except that the unaudited interim
consolidated financial statements contained in the ONCE SEC Documents do not
contain footnotes as permitted by the applicable laws; and (iii) fairly present
the consolidated financial position of ONCE as of the respective dates thereof
and the consolidated results of operations and cash flows of ONCE for the
periods covered thereby, except that the unaudited interim consolidated
financial statements contained in the ONCE SEC Documents were or are subject to
normal year-end audit adjustments.
 
3.5 Liabilities.  ONCE does not have any accrued, contingent or other
liabilities of any nature, either matured or unmatured (whether or not required
to be reflected in financial statements in accordance with GAAP, and whether due
or to become due), except for: (i) liabilities identified as such in the
“liabilities” column of the most recent financial statements contained in the
ONCE Reports; (ii) liabilities that have arisen since the date of the most
recent financial statements contained in the ONCE Reports in the Ordinary Course
of Business; and (iii) contractual and other liabilities incurred in the
Ordinary Course of Business which are not required by GAAP to be reflected on a
balance sheet.
 
3.6 Legal Proceedings; Orders.
 
(a) Except as described in part 3.6(a) of the ONCE Disclosure Schedule, there is
no pending Legal Proceeding, and to the Knowledge of ONCE and ISI, no Person has
threatened to commence any Legal Proceeding:  (i) that involves ONCE or ISI or
any assets owned or used by ONCE or ISI or any Person whose liability ONCE or
ISI has or may have retained or assumed, either contractually or by operation of
law claiming damages in an amount in excess of $50,000; or (ii) that challenges,
or that may have the effect of preventing, delaying, making illegal or otherwise
interfering with the Share Exchange or any of the Contemplated Transactions. To
the Knowledge of ONCE and ISI, no event has occurred, and no claim, dispute or
other condition or circumstance exists, that will, or that would reasonably be
expected to, give rise to or serve as a basis for the commencement of any such
Legal Proceeding.
 
(b) There is no order, writ, injunction, judgment or decree to which ONCE or
ISI, or any of the assets owned or used by ONCE or ISI, is subject. To the
Knowledge of ONCE, no officer or other employee of ONCE or ISI is subject to any
order, writ, injunction, judgment or decree that relates to ONCE's or ISI's
business or to any assets owned or used by ONCE or ISI.
 
3.7 Non-Contravention; Consents.  Neither (a) the execution, delivery or
performance of this Agreement or any of the Related Agreements, nor (b) the
consummation of the Share Exchange or any of the other Contemplated
Transactions, will (with or without notice or lapse of time):
 
 
22

--------------------------------------------------------------------------------

 
 
(a) contravene, conflict with or result in a violation of any of the provisions
of ONCE's or ISI’s certificate of incorporation or bylaws;
 
(b) contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any order, writ, injunction, judgment or decree to which ONCE or
ISI, or any of the assets owned or used by ONCE or ISI, is subject;
 
(c) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by ONCE or ISI or that otherwise relates to ONCE's or ISI's business or to
any of the assets owned or used by ONCE or ISI;
 
(d) result in a material conflict, violation or breach of, or result in a
material default under, any provision of any material ONCE and ISI Contract, or
give any Person the right to (i) declare a default or exercise any remedy under
any such ONCE and ISI Contract, (ii) accelerate the maturity or performance of
any such ONCE and ISI Contract, or (iii) cancel, terminate or modify any such
ONCE and ISI Contract; or
 
(e) result in the imposition or creation of any Encumbrance upon or with respect
to any asset owned or used by ONCE or ISI (except for minor liens that will not,
in any case or in the aggregate, materially detract from the value of the assets
subject thereto or materially impair the operations of ONCE or ISI).
 
Except for those filings, notices or Consents disclosed in Part 3.7 of the ONCE
Disclosure Schedule, ONCE and ISI are not and will not be required to make any
filing with or give any notice to, or to obtain any Consent from, any Person in
connection with (y) the execution, delivery or performance of this Agreement or
any of the Related Agreements, or (z) the consummation of the Share Exchange or
any of the other Contemplated Transactions.
 
3.8 No Financial Advisor.  Except as set forth in Part 3.8 of the ONCE
Disclosure Schedule, no broker, finder or investment banker is entitled to any
brokerage fee, finder's fee, opinion fee, success fee, transaction fee or other
fee or commission in connection with the Share Exchange or any of the other
Contemplated Transactions based upon arrangements made by or on behalf of ONCE
or ISI.
 
3.9 Authority; Binding Nature of Agreement.  ONCE and ISI have the absolute and
unrestricted right, power and authority to enter into and perform their
obligations under this Agreement; and the execution, delivery and performance by
ONCE and ISI of this Agreement (including the contemplated issuance of ONCE
Shares pursuant to the Share Exchange in accordance with this Agreement) have
been duly authorized by all necessary action on the part of ONCE and ISI and
their respective boards of directors.  This Agreement has been duly executed and
delivered by ONCE and ISI, and, assuming due authorization, execution and
delivery by the other Parties hereto, constitutes the legal, valid and binding
obligation of ONCE and ISI, enforceable against them in accordance with its
terms, subject to (a) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies.
 
 
23

--------------------------------------------------------------------------------

 
 
3.10 Valid Issuance.  The ONCE Shares to be issued pursuant to the Share
Exchange will, when issued in accordance with the provisions of this Agreement,
be validly issued, fully paid and non-assessable.
 
4. CERTAIN COVENANTS OF THE PARTIES
 
4.1 Access and Investigation.  Subject to the terms of the Confidentiality
Agreement which the Parties agree will continue in full force following the date
of this Agreement, during the period commencing on the date of this Agreement
and ending at the earlier of the termination of this Agreement pursuant to its
terms or the Closing Date (the "Pre-Closing Period"), upon reasonable notice
ONCE, ISI and DTI shall, and shall cause such Party's Representatives to: (a)
provide the other Party and such other Party's Representatives with reasonable
access during normal business hours to such Party's Representatives, personnel
and assets and to all existing books, records, Tax Returns, work papers and
other documents and information relating to such Party and its Subsidiaries; (b)
provide the other Party and such other Party's Representatives with such copies
of the existing books, records, Tax Returns, work papers, product data, and
other documents and information relating to such Party and its Subsidiaries, and
with such additional financial, operating and other data and information
regarding such Party and its Subsidiaries as the other Party may reasonably
request; and (c) permit the other Party's officers and other employees to meet,
upon reasonable notice and during normal business hours, with the officers and
managers of such Party responsible for such Party's financial statements and the
internal controls of such Party to discuss such matters as the other Party may
deem necessary or appropriate in order to enable the other Party to satisfy its
obligations under the Sarbanes-Oxley Act and the rules and regulations relating
thereto. Without limiting the generality of any of the foregoing, during the
Pre-Closing Period, each of ONCE, ISI and DTI shall promptly provide the other
Party with copies of:
 
(i) the unaudited monthly consolidated balance sheets of such Party as of the
end of each calendar month and the related profit and loss statements for such
calendar month, which shall be delivered within twenty (20) days after the end
of such calendar month;
 
(ii) all material operating and financial reports prepared by such Party for its
senior management, including sales forecasts, marketing plans, development
plans, discount reports, write off reports, hiring reports and capital
expenditure reports prepared for its senior management;
 
(iii) any written materials or communications sent by or on behalf of a Party to
its stockholders;
 
(iv) any notice, document or other communication sent by or on behalf of a Party
to any party to any material ONCE and ISI Contract or material DTI Contract, as
applicable, or sent to a Party by any party to any material ONCE and ISI
Contract or material DTI Contract, as applicable (other than any communication
that relates solely to routine commercial transactions between such Party and
the other party to any such material ONCE and ISI Contract or material DTI
Contract, as applicable, and that is of the type sent in the Ordinary Course of
Business);
 
(v) any notice, report or other document filed with or otherwise furnished,
submitted or sent to any Governmental Body on behalf of a Party in connection
with the Share Exchange or any of the Contemplated Transactions;
 
(vi) any non-privileged notice, document or other communication sent by or on
behalf of, or sent to, a Party relating to any pending or threatened Legal
Proceeding involving or affecting such Party; and
 
(vii) any material notice, report or other document received by a Party from any
Governmental Body.
 
Notwithstanding the foregoing, any Party may restrict the foregoing access to
the extent that any Legal Requirement applicable to such Party requires such
Party or its Subsidiaries to restrict or prohibit access to any such properties
or information.
 
 
24

--------------------------------------------------------------------------------

 
 
4.2 Operation of DTI's Business.
 
(a) Except as set forth on Part 4.2 of the DTI Disclosure Schedule, during the
Pre-Closing Period: (i) DTI shall conduct its business and operations: (A) in
the Ordinary Course of Business; and (B) in compliance with all applicable Legal
Requirements and the requirements of all Contracts that constitute material
Contracts; (ii) DTI shall preserve intact its current business organization,
keep available the services of its current officers and other employees and
maintains its relations and goodwill with all suppliers, customers, landlords,
creditors, licensors, licensees, employees and other Persons having business
relationships with DTI; and (iii) DTI shall promptly notify ONCE and ISI
of:  (A) any notice or other communication from any Person alleging that the
Consent of such Person is or may be required in connection with any of the
Contemplated Transactions; and (B) any Legal Proceeding against, relating to,
involving or otherwise affecting DTI that is commenced, or, to the Knowledge of
DTI, threatened against, DTI.
 
(b) Except as set forth in Part 4.2 of the DTI Disclosure Schedule, and subject
to any Legal Requirement applicable to DTI, during the Pre-Closing Period, DTI
agrees that it shall not, without the prior written consent of ONCE and ISI
(which shall not be unreasonably withheld, conditioned or delayed) take any
action set forth in Section 2.5(c)-(t).
 
4.3 Disclosure Schedule Updates.  During the Pre-Closing Period, DTI shall
promptly notify ONCE and ISI in writing, by delivery of an updated DTI
Disclosure Schedule of: (i) the discovery by DTI of any event, condition, fact
or circumstance that occurred or existed on or prior to the date of this
Agreement and that caused or constitutes a material inaccuracy in any
representation or warranty made by DTI in this Agreement; (ii) any event,
condition, fact or circumstance that occurs, arises or exists after the date of
this Agreement and that would cause or constitute a material inaccuracy in any
representation or warranty made by DTI in this Agreement if: (A) such
representation or warranty had been made as of the time of the occurrence,
existence or discovery of such event, condition, fact or circumstance; or (B)
such event, condition, fact or circumstance had occurred, arisen or existed on
or prior to the date of this Agreement; (iii) any material breach of any
covenant or obligation of DTI; and (iv) any event, condition, fact or
circumstance that could reasonably be expected to make the timely satisfaction
of any of the conditions set forth in Sections 6 and 7 impossible or materially
less likely. Without limiting the generality of the foregoing, DTI shall
promptly advise ONCE and ISI in writing of any Legal Proceeding or claim
threatened, commenced or asserted against or with respect to, or otherwise
affecting, DTI or (to the Knowledge of such Party) any director, officer or Key
Employee of DTI.  No notification given pursuant to this Section 4.3 shall
change, limit or otherwise affect any of the representations, warranties,
covenants or obligations of DTI contained in this Agreement or its Disclosure
Schedule for purposes of Section 7.1 or 7.2.
 
 
25

--------------------------------------------------------------------------------

 
 
4.4 No Solicitation.
 
(a) DTI agrees that it shall not authorize or permit any of the officers,
directors, investment bankers, attorneys or accountants retained by it to, and
that it shall use commercially reasonable efforts to cause its non-officer
employees and other agents not to (and shall not authorize any of them to)
directly or indirectly:  (i) solicit, initiate, encourage, induce or knowingly
facilitate the communication, making, submission or announcement of any
Acquisition Proposal or Acquisition Inquiry or take any action that could
reasonably be expected to lead to an Acquisition Proposal or Acquisition
Inquiry; (ii) furnish any information regarding DTI to any Person in connection
with or in response to an Acquisition Proposal or Acquisition Inquiry; (iii)
engage in discussions or negotiations with any Person with respect to any
Acquisition Proposal or Acquisition Inquiry; (iv) approve, endorse or recommend
any Acquisition Proposal; or (v) execute or enter into any letter of intent or
similar document or any Contract contemplating or otherwise relating to any
Acquisition Transaction.
 
(b) If DTI or any Representative of DTI receives an Acquisition Proposal or
Acquisition Inquiry at any time during the Pre-Closing Period, then it shall
promptly (and in no event later than 24 hours after it becomes aware of such
Acquisition Proposal or Acquisition Inquiry) advise ONCE and ISI orally and in
writing of the receipt of such Acquisition Proposal or Acquisition Inquiry.  DTI
shall keep ONCE and ISI fully informed with respect to the status and terms of
any such Acquisition Proposal or Acquisition Inquiry and any modification or
proposed modification thereto.
 
4.5 ONCE Shares. As set forth in the Certificate of Designations, ONCE Shares
issuable to the DTI Stockholders at the Closing shall have the aggregate
liquidation preference of three million U.S. dollars ($3,000,000) and be
convertible into an aggregate of 2,000,000 shares of ONCE Common Stock (on a
post Reverse Split basis).  Subject to the terms and conditions set forth in the
Certificate of Designations, ONCE Shares will automatically convert into shares
of ONCE Common Stock on the date following at least ten trading days during
which the closing price of ONCE Common Stock has been $1.50 or more.
 
 
26

--------------------------------------------------------------------------------

 


5. ADDITIONAL AGREEMENTS OF THE PARTIES
 
5.1 Regulatory Approvals.  ONCE, ISI and DTI shall use commercially reasonable
efforts to file or otherwise submit, as soon as practicable after the date of
this Agreement, all applications, notices, reports and other documents
reasonably required to be filed by such Party with or otherwise submitted by
such Party to any Governmental Body with respect to the Share Exchange and the
other Contemplated Transactions, and to submit promptly any additional
information requested by any such Governmental Body.
 
5.2 Indemnification of Officers and Directors.
 
(a) From the Closing Date through the sixth anniversary of the Closing Date
occurs, each of ONCE, ISI and DTI shall, jointly and severally, indemnify and
hold harmless each person who is now, or has been at any time prior to the date
hereof, or who becomes prior to the Closing Date, a director or officer of ONCE,
ISI or DTI (the "D&O Indemnified Parties"), against all claims, losses,
liabilities, damages, judgments, fines and reasonable fees, costs and expenses,
including attorneys' fees and disbursements (collectively, "Costs"), incurred in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, arising out of or pertaining
to the fact that the D&O Indemnified Party is or was a director or officer of
ONCE, ISI or DTI, whether asserted or claimed prior to, at or after the Closing
Date, to the fullest extent permitted under the DGCL for directors or officers
of Delaware corporations.  Each D&O Indemnified Party will be entitled to
advancement of expenses incurred in the defense of any such claim, action, suit,
proceeding or investigation from each of ONCE, ISI and DTI, jointly and
severally, upon receipt by ONCE, ISI and DTI from the D&O Indemnified Party of a
request therefor; provided that any person to whom expenses are advanced
provides an undertaking, to the extent then required by the DGCL, to repay such
advances if it is ultimately determined that such person is not entitled to
indemnification.
 
(b) The certificate of incorporation and bylaws of each of ONCE, ISI and DTI
shall contain provisions no less favorable with respect to indemnification,
advancement of expenses and exculpation of present and former directors and
officers of each of ONCE, ISI and DTI than are presently set forth in the
certificate of incorporation and bylaws of ONCE, ISI and DTI which provisions
shall not be amended, modified or repealed for a period of six years from the
Closing Date in a manner that would adversely affect the rights thereunder of
individuals who, at or prior to the Closing Date, were officers or directors of
ONCE, ISI or DTI.
 
(c) The provisions of this Section 5.2 are intended to be in addition to the
rights otherwise available to the current and former officers and directors of
ONCE, ISI and DTI by law, charter, statute, by-law or agreement, and shall
operate for the benefit of, and shall be enforceable by, each of the D&O
Indemnified Parties, their heirs and their representatives.
 
(d) In the event ONCE, ISI and DTI or any of their respective successors or
assigns (i) consolidates with or merges into any other person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger, or (ii) transfers all or substantially all of its properties and assets
to any person, then, and in each such case, proper provision shall be made so
that the successors and assigns of ONCE, ISI and DTI, as the case may be, shall
succeed to the obligations set forth in this Section 5.2.
 
 
27

--------------------------------------------------------------------------------

 
 
5.3 Additional Agreements.
 
(a) Subject to Section 5.3(b), ONCE, ISI and DTI shall use commercially
reasonable efforts to cause to be taken all actions necessary to consummate the
Share Exchange and make effective the other Contemplated Transactions.  Without
limiting the generality of the foregoing, but subject to Section 5.3(b), each of
ONCE, ISI and DTI: (i) shall make all filings and other submissions (if any) and
give all notices (if any) required to be made and given by such Party in
connection with the Share Exchange and the other Contemplated Transactions; (ii)
shall use commercially reasonable efforts to obtain each Consent (if any)
reasonably required to be obtained (pursuant to any applicable Legal Requirement
or Contract, or otherwise) by such Party in connection with the Share Exchange
or any of the other Contemplated Transactions or for such Contract to remain in
full force and effect, (iii) shall use commercially reasonable efforts to lift
any injunction prohibiting, or any other legal bar to, the Share Exchange or any
of the other Contemplated Transactions and (iv) shall use commercially
reasonable efforts to satisfy the conditions precedent to the consummation of
this Agreement.  Each of ONCE, ISI and DTI shall provide to the other of such
Parties a copy of each proposed filing with or other submission to any
Governmental Body relating to any of the Contemplated Transactions, and shall
give each such other Party a reasonable time prior to making such filing or
other submission in which to review and comment on such proposed filing or other
submission.  Each of ONCE, ISI and DTI shall promptly deliver to the other of
such Parties a copy of each such filing or other submission made, each notice
given and each Consent obtained by such Party during the Pre-Closing Period.
 
(b) Notwithstanding anything to the contrary contained in this Agreement, no
Party shall have any obligation under this Agreement: (i) to dispose of or
transfer any assets; (ii) to discontinue offering any product or service; (iii)
to license or otherwise make available to any Person any Intellectual Property;
(iv) to hold separate any assets or operations (either before or after the
Closing Date); (v) to make any commitment (to any Governmental Body or
otherwise) regarding its future operations; or (vi) to contest any Legal
Proceeding or any order, writ, injunction or decree relating to the Share
Exchange or any of the other Contemplated Transactions if such Party determines
in good faith that contesting such Legal Proceeding or order, writ, injunction
or decree might not be advisable.
 
5.4 Disclosure.  Without limiting any Party's obligations under the
Confidentiality Agreement, each Party shall not, and shall not permit any
Representative of such Party to, issue any press release or make any disclosure
(to any customers or employees of such Party, to the public or otherwise)
regarding the Share Exchange or any of the other Contemplated Transactions
unless: (a) the other Party shall have approved such press release or disclosure
in writing; or (b) such Party shall have determined in good faith, upon the
advice of outside legal counsel, that such disclosure is required by applicable
Legal Requirements and, to the extent practicable, before such press release or
disclosure is issued or made, such Party advises the other Party of, and
consults with the other Party regarding, the text of such press release or
disclosure.
 
 
28

--------------------------------------------------------------------------------

 
 
5.5 OTC Bulletin Board Status.  ONCE shall use commercially reasonable efforts
to maintain its eligibility for quotation on the OTC Bulletin Board prior to, at
and following the Closing Date after giving effect to the Contemplated
Transactions.
 
5.6 Directors and Officers.
 
(a) Prior to the Closing Date, ONCE shall take all action necessary to cause the
number of members of the board of directors of ONCE to be fixed at five (5) and
the persons identified on Schedule 5.6(a)(i) to constitute the board of
directors of ONCE, effective immediately after the Closing.  One of the persons
identified on Schedule 5.6(a)(i) have been designated by DTI, four of the
persons identified on Schedule 5.6(a)(i) have been designated by ONCE and ISI.
Each of the designees (i) has served on the board of a U.S. public company or
demonstrated other relevant experience beneficial to ONCE and (ii) meets the
Legal Requirements applicable to eligibility for service on the ONCE board of
directors.  If any person so designated to be a director shall prior to the
Closing Date be unable or unwilling to hold office beginning immediately after
the Closing, a majority of the directors of ONCE (if such person is a designee
of ONCE) or a majority of the directors of DTI (if such person is a designee of
DTI) shall designate another to be appointed or nominated for election as a
director in his or her place.
 
(b) Prior to the Closing Date, any and all loans or other extensions of credit
in any form made by DTI to any director or executive officer of DTI shall be
repaid or retired in a manner reasonably satisfactory to ONCE.
 
5.7 Lock-up Agreement. Each of the DTI Stockholders shall enter into a Lock-up
Agreement in the form attached hereto as Exhibit D (each, a “Lock-up
Agreement”), pursuant to which each such DTI Stockholder shall agree not to
sell, assign or otherwise transfer the ONCE Shares received by such DTI
Stockholder pursuant to the terms of this Agreement from the Closing Date until
six (6) months after the Closing Date (the “Lock-up Period”).
 
5.8 Tax Matters.
 
(a) ONCE, ISI and DTI each agrees to use their respective commercially
reasonable efforts to cause the Share Exchange to qualify, and will not take any
actions which to their Knowledge could reasonably be expected to prevent the
Share Exchange from qualifying, as a "reorganization" under Section 368(a) of
the Code.
 
(b) This Agreement is intended to constitute, and the Parties hereto hereby
adopt this Agreement as, a "plan or reorganization" within the meaning of
Treasury Regulation Sections 1.368-2(g) and 1.368-3(a). ONCE, ISI and DTI shall
report the Share Exchange as a reorganization within the meaning of Section
368(a) of the Code, unless otherwise required pursuant to a "determination"
within the meaning of Section 1313(a) of the Code.
 
5.9 Legends.  ONCE shall be entitled to place appropriate legends on the
certificates evidencing any ONCE Shares to be received in the Share Exchange and
to issue appropriate stop transfer instructions to the transfer agent for ONCE
Common Stock.
 
 
29

--------------------------------------------------------------------------------

 
 
6. CONDITIONS PRECEDENT TO OBLIGATIONS OF EACH PARTY
 
The obligations of each Party to effect the Share Exchange and otherwise
consummate the transactions to be consummated at the Closing are subject to the
satisfaction or, to the extent permitted by applicable law, the written waiver
by each of the Parties, at or prior to the Closing, of each of the following
conditions:
 
6.1 No Restraints.  No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Share Exchange
shall have been issued by any court of competent jurisdiction or other
Governmental Body and remain in effect, and there shall not be any Legal
Requirement which has the effect of making the consummation of the Share
Exchange illegal.
 
6.2 Governmental Authorization.  Any Governmental Authorization or other Consent
required to be obtained by any of the Parties under any applicable antitrust or
competition law or regulation or other Legal Requirement shall have been
obtained and shall remain in full force and effect.
 
6.3 Eligibility for Quotation.  ONCE Common Stock shall have been continually
eligible for quotation on the OTC Bulletin Board as of and from the date of this
Agreement through the Closing Date, and shall remain eligible for quotation on
the OTC Bulletin Board immediately after the Closing Date after giving effort to
the Contemplated Transactions.
 
6.4 Filing of Certificate of Designations.  The Certificate of Designations
shall have been duly authorized, adopted, filed and otherwise made effective.
 
6.5 Consulting Agreements.  ONCE or DTI as applicable, shall have entered into
consulting agreements in form and substance acceptable to ONCE, with Jerry L.
Nadler and Mary Ann Latona Nadler.
 
7. ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF ONCE AND ISI
 
The obligations of ONCE and ISI to effect the Share Exchange and otherwise
consummate the transactions to be consummated at the Closing are subject to the
satisfaction or the written waiver by ONCE and ISI, at or prior to the Closing,
of each of the following conditions:
 
7.1 Accuracy of Representations. The representations and warranties of DTI
contained in this Agreement shall have been true and correct as of the date of
this Agreement and shall be true and correct on and as of the Closing Date with
the same force and effect as if made on the Closing Date except (A) in each
case, or in the aggregate, where the failure to be true and correct would not
reasonably be expected to have a DTI Material Adverse Effect, or (B) for those
representations and warranties which address matters only as of a particular
date (which representations shall have been true and correct, subject to the
qualifications as set forth in the preceding clause (A), as of such particular
date) (it being understood that, for purposes of determining the accuracy of
such representations and warranties, (i) all "DTI Material Adverse Effect"
qualifications and other qualifications based on the word "material" contained
in such representations and warranties shall be disregarded and (ii) any update
of or modification to the DTI Disclosure Schedule made or purported to have been
made after the date of this Agreement shall be disregarded).
 
 
30

--------------------------------------------------------------------------------

 
 
7.2 Performance of Covenants.  Each of the covenants and obligations in this
Agreement that DTI is required to comply with or to perform at or prior to the
Closing shall have been complied with and performed by DTI in all material
respects.
 
7.3 Consents.  All of the Consents set forth on Part 2.20 of the DTI Disclosure
Schedule shall have been obtained and shall be in full force and effect.
 
7.4 Payment of Liabilities.  All existing debts and liabilities of DTI shall
have been settled or discharged, other than contractual liabilities arising
after the Closing Date and those liabilities set forth on attached Schedule 7.4,
which scheduled liabilities will be paid by the issuance of, or the proceeds
from, one hundred thousand shares of ONCE Common Stock contributed to DTI by
ONCE.
 
7.5 Agreements and Other Documents.  ONCE and ISI shall have received the
following agreements and other documents, each of which shall be in full force
and effect:
 
(a) Lock-up Agreements in the form of Exhibit D, executed by the DTI
Stockholders;
 
(b) a certificate executed by the chief executive officer and chief financial
officer of DTI confirming that the conditions set forth in Sections 7.1, 7.2 and
7.3 have been duly satisfied; and
 
(c) certificates of good standing (or equivalent documentation) of DTI in its
jurisdiction of organization and the various foreign jurisdictions in which it
is qualified, certified charter documents, certificates as to the incumbency of
officers and the adoption of resolutions of the board of directors of DTI
authorizing the execution of this Agreement and the consummation of the
Contemplated Transactions to be performed by DTI.
 
8. ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF DTI.
 
The obligations of DTI to effect the Share Exchange and otherwise consummate the
transactions to be consummated at the Closing are subject to the satisfaction or
the written waiver by DTI, at or prior to the Closing, of each of the following
conditions:
 
 
31

--------------------------------------------------------------------------------

 
 
8.1 Accuracy of Representations. The representations and warranties of ONCE and
ISI contained in this Agreement shall have been true and correct as of the date
of this Agreement and shall be true and correct on and as of the Closing Date
with the same force and effect as if made on the Closing Date except (A) in each
case, or in the aggregate, where the failure to be true and correct would not
reasonably be expected to have a ONCE Material Adverse Effect, or (B) for those
representations and warranties which address matters only as of a particular
date (which representations shall have been true and correct, subject to the
qualifications as set forth in the preceding clause (A), as of such particular
date) (it being understood that, for purposes of determining the accuracy of
such representations and warranties, (i) all "ONCE Material Adverse Effect"
qualifications and other qualifications based on the word "material" contained
in such representations and warranties shall be disregarded and (ii) any update
of or modification to the ONCE Disclosure Schedule made or purported to have
been made after the date of this Agreement shall be disregarded).
 
8.2 Performance of Covenants.  All of the covenants and obligations in this
Agreement that ONCE or ISI is required to comply with or to perform at or prior
to the Closing shall have been complied with and performed in all material
respects.
 
8.3 Consents. All the Consents set forth on Part 8.3 of the ONCE Disclosure
Schedule shall have been obtained and shall be in full force and effect.
 
9. TERMINATION
 
9.1 Termination.  This Agreement may be terminated prior to the Closing Date:
 
(a) by mutual written consent duly authorized by the Boards of Directors of
ONCE, ISI and DTI;
 
(b) by either ONCE and ISI or DTI if the Share Exchange shall not have been
consummated by February 29, 2012; provided, however, that the right to terminate
this Agreement under this Section 9. l(b) shall not be available to any Party
whose action or failure to act has been a principal cause of the failure of the
Share Exchange to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement;
 
(c) by either ONCE and ISI or DTI if a court of competent jurisdiction or other
Governmental Body shall have issued a final and non-appealable order, decree or
ruling, or shall have taken any other action, having the effect of permanently
restraining, enjoining or otherwise prohibiting the Share Exchange;
 
(d) by DTI, upon a breach of any representation, warranty, covenant or agreement
on the part of ONCE or ISI set forth in this Agreement, or if any representation
or warranty of ONCE or ISI shall have become inaccurate, in either case such
that the conditions set forth in Section 8.1 or Section 8.2 would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become inaccurate, provided that if such inaccuracy in
ONCE's or ISI's representations and warranties or breach by ONCE or ISI is
curable by ONCE or ISI, then this Agreement shall not terminate pursuant to this
Section 9.1(d) as a result of such particular breach or inaccuracy until the
earlier of (i) the expiration of a thirty (30) day period commencing upon
delivery of written notice from DTI to ONCE or ISI of such breach or inaccuracy
and (ii) ONCE or ISI (as applicable) ceasing to exercise commercially reasonable
efforts to cure such breach (it being understood that this Agreement shall not
terminate pursuant to this Section 9.1(d) as a result of such particular breach
or inaccuracy if such breach by ONCE or ISI is cured prior to such termination
becoming effective); and
 
 
32

--------------------------------------------------------------------------------

 
 
(e) by ONCE or ISI, upon a breach of any representation, warranty, covenant or
agreement on the part of DTI set forth in this Agreement, or if any
representation or warranty of DTI shall have become inaccurate, in either case
such that the conditions set forth in Section 7.1 or Section 7.2 would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become inaccurate, provided that if such inaccuracy in DTI's
representations and warranties or breach by DTI is curable by DTI, then this
Agreement shall not terminate pursuant to this Section 9.l(e) as a result of
such particular breach or inaccuracy until the earlier of (i) the expiration of
a thirty (30) day period commencing upon delivery of written notice from ONCE
and ISI to DTI of such breach or inaccuracy and (ii) DTI ceasing to exercise
commercially reasonable efforts to cure such breach (it being understood that
this Agreement shall not terminate pursuant to this Section 9.l(e) as a result
of such particular breach or inaccuracy if such breach by DTI is cured prior to
such termination becoming effective).
 
9.2 Effect of Termination.  In the event of the termination of this Agreement as
provided in Section 9.1, this Agreement shall be of no further force or effect;
provided, however, that (i) this Section 9.2, Section 9.3, and Section 10 shall
survive the termination of this Agreement and shall remain in full force and
effect, and (ii) the termination of this Agreement shall not relieve any Party
from any liability for any material breach of any representation, warranty,
covenant, obligation or other provision contained in this Agreement.
 
9.3 Expenses; Termination Fees.  All fees and expenses incurred in connection
with this Agreement and the Contemplated Transactions shall be paid by the Party
incurring such expenses, whether or not the Share Exchange is consummated.
 
10. MISCELLANEOUS PROVISIONS
 
10.1 Non-Survival of Representations and Warranties. The representations,
warranties and covenants of DTI, the DTI Stockholders, ISI and ONCE contained in
this Agreement or any certificate or instrument delivered pursuant to this
Agreement shall terminate and be of no further force or effect immediately after
the Closing; provided however, that the several representations and warranties
of each of the DTI Stockholders in Sections 2.26 and 2.27 shall survive
indefinitely.  Notwithstanding anything contained herein to the contrary, the
liability of each of the DTI Stockholders for a breach of their representations
and warranties is limited to the value of the ONCE Shares received by them
pursuant to this Agreement, determined at the Closing Date.
 
10.2 Amendment.  This Agreement may be amended with the approval of the
respective boards of directors of DTI, ISI and ONCE at any time; provided,
however, that the consent of each Party to this Agreement must be obtained for
any amendment that would adversely affect such Party, including, without
limitation, by increasing the obligations of such Party or reducing the value of
the consideration payable to such Party.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of DTI, ISI and
ONCE; provided, however, that the consent of each Party to this Agreement must
be obtained for any amendment that would adversely affect such Party, including,
without limitation, by increasing the obligations of such Party or reducing the
value of the consideration payable to such Party.
 
10.3 Waiver.
 
(a) No failure on the part of any Party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any Party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
 
33

--------------------------------------------------------------------------------

 
 
(b) No Party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
10.4 Entire Agreement; Counterparts; Exchanges by Facsimile.  This Agreement and
the other agreements referred to in this Agreement constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, among or between any of the Parties with respect to the subject matter
hereof and thereof; provided, however, that the Confidentiality Agreement shall
not be superseded and shall remain in full force and effect in accordance with
its terms. This Agreement may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.  The exchange of a fully executed Agreement (in counterparts or
otherwise) by all Parties by facsimile or other electronic transmission shall be
sufficient to bind the Parties to the terms and conditions of this Agreement.
 
10.5 Applicable Law; Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws.  Each of the Parties to this Agreement, other than the DTI Stockholders,
(a) consents to submit itself to the personal jurisdiction of the federal court
sitting in New York County, New York in any action or proceeding arising out of
or relating to this Agreement or any of the Contemplated Transactions, (b)
agrees that all claims in respect of such action or proceeding may be heard and
determined in any such court, (c) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (d) agrees not to bring any action or proceeding (including
counter-claims) arising out of or relating to this Agreement or any of the
Contemplated Transactions in any other court. Each of the Parties hereto waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety or other security that might be required
of any other Party with respect thereto.  Any Party hereto may make service on
another Party by sending or delivering a copy of the process to the Party to be
served at the address and in the manner provided for the giving of notices in
Section 10.8.  Nothing in this Section 10.5, however, shall affect the right of
any Party to serve legal process in any other manner permitted by law.
 
10.6 Attorneys' Fees.  In any action at law or suit in equity to enforce this
Agreement or the rights of any of the Parties under this Agreement, the
prevailing Party in such action or suit shall be entitled to receive a
reasonable sum for its attorneys' fees and all other reasonable costs and
expenses incurred in such action or suit.
 
10.7 Assignability; No Third Party Beneficiaries.  This Agreement shall be
binding upon, and shall be enforceable by and inure solely to the benefit of,
the Parties hereto and their respective successors and assigns; provided,
however, that neither this Agreement nor any of a Party's rights or obligations
hereunder may be assigned or delegated by such Party without the prior written
consent of the other Party, and any attempted assignment or delegation of this
Agreement or any of such rights or obligations by such Party without the other
Party's prior written consent shall be void and of no effect.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
(other than: (a) the Parties hereto; (b) rights pursuant to Section 1, and (c)
the D&O Indemnified Parties to the extent of their respective rights pursuant to
Section 5.2) any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
10.8 Notices. Any notice or other communication required or permitted to be
delivered to any Party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered by hand, by
registered mail, by nationally recognized courier or express delivery service or
by facsimile to the address or facsimile telephone number set forth beneath the
name of such Party below (or to such other address or facsimile telephone number
as such Party shall have specified in a written notice given to the other
Parties hereto):
 
 
34

--------------------------------------------------------------------------------

 
 
if to ONCE or ISI:
 
1370 Avenue of the Americas, Suite 902
New York, New York 10019
Attention: John Steel
Telephone: (858) 699-8313
Fax: (212) 245-4165


with a copy to:


Guzov Ofsink, LLC
900 Third Avenue, 5th Floor
New York, NY 10022
Attention: Darren L. Ofsink, Esq.
Telephone: (212) 371-8008
Fax: (212) 688-7273


if to DTI:
 
DiaKine Therapeutics, Inc.
338 Raleigh Avenue
Norfolk, VA 23507
Attention: Jerry L. Nadler, M.D.
Telephone: (757)
Fax: (757) 305-9705


with a copy to:


Willcox & Savage, P.C.
222 Central Park Avenue, Suite 1500
Virginia Beach, VA 23462
Attention: Brian C. Purcell, Esq.
Telephone: (757) 628-5688
Fax: (757) 628-5659


if to any DTI Stockholder to the address set forth beside such Party’s name on
Exhibit B.
 
 
35

--------------------------------------------------------------------------------

 


10.9 Cooperation.  Each Party agrees to cooperate fully with the other Party and
to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by the
other Party to evidence or reflect the Contemplated Transactions and to carry
out the intent and purposes of this Agreement.
 
10.10 Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the Parties hereto agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the Parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.
 
10.11 Other Remedies; Specific Performance.  Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a Party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such Party, and the exercise by a Party of any one
remedy will not preclude the exercise of any other remedy.  The Parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being the addition to any other remedy to which they are entitled at law or in
equity.
 
10.12 Construction.
 
(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.
 
(b) The Parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement.
 
(c) As used in this Agreement, the words "include" and "including," and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words "without limitation."
 
(d) Except as otherwise indicated, all references in this Agreement to
"Sections," "Exhibits" and "Schedules" are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement.
 
(e) The bold-faced headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.
 
[Remainder of page intentionally left blank]
 
 
36

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.
 

    ONCE E-COMMERCE CORPORATION              
By:___________________________________
Name:
Title:
              ISLET SCIENCES, INC.              
By:___________________________________
Name:
Title:
              DIAKINE THERAPEUTICS, INC.              
By:___________________________________
Name:
Title:
         

 
 
[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]
 
 
37

--------------------------------------------------------------------------------

 
 

   
ADPHARMA, INC.
             
By:___________________________________
Name: Anil Sunkara
Title:
      _____________________________________      
J. BRISTOW ANDERSON
              AP INVESTMENT CORPORATION              
By:___________________________________
Name:  James B. Farinholt, Jr.
Title:
             
BT DIAKINE INVESTMENTS, LP
              By:___________________________________
Name: Catherine Mott
Title:
         

 
 
38

--------------------------------------------------------------------------------

 
 

   
CELL THERAPEUTICS, INC.
     
By:___________________________________
Name: Craig Philips
Title:
      _____________________________________      
MENG CHEN
              _____________________________________       NANCY DANIEL          
     _____________________________________       RICHARD J. DePIANO            
  _____________________________________       RICHARD J. DePIANO, JR.          
           
ELLA FITZGERALD CHARITABLE FOUNDATION
              By:___________________________________
Name:  Richard D. Rosman
Title:
              _____________________________________      
JAMES B. FARINHOLT, JR.
              _____________________________________       W. BLAIR FARINHOLT    
          _____________________________________       WILLEM F. GADIANO        
      HANTZMON WIEBEL LLP               By:___________________________________
Name: Richard Busofsky
Title:
         

 
 
39

--------------------------------------------------------------------------------

 
 

            HUTCHINSON LAW GROUP              
By:___________________________________
Name:  Fred D. Hutchinson
Title:
              _____________________________________      
KEITH D. IGNOTZ
              _____________________________________      
PAUL MANNING
             
OKLA BASIL MEADE, JR. ROTH IRA, CHASE
CUSTODIAN, MORGAN STANLEY & CO.,
WEALTH MANAGEMENT DIVISION
              By:___________________________________
Name:
Title:
 

 

    _____________________________________      
JERRY L. NADLER, M.D.
              _____________________________________      
MARY ANN LATONA NADLER
                     
OBM CENTRE INVESTORS, LP
              By:___________________________________
Name: Okla Basil Meade, Jr.
Title: General Partner
       

 
 
40

--------------------------------------------------------------------------------

 
 

   
STEPHEN K. AND CHERYL K. PARKS WROS
              By:___________________________________
Name:  Stephen K. Parks
              By:___________________________________
Name:  Cheryl K. Parks
              ROSMAN 2000 REVOCABLE TRUST              
By:___________________________________
Name: Richard D. Rosman
Title:
              UNIVERSITY OF VIRGINIA PATENT FOUNDATION              
By:___________________________________
Name:
Title:
         

 
 
 
41

--------------------------------------------------------------------------------

 
 

   
THE MARK E. UTLEY TRUST u/a dated 1/9/12
              By:___________________________________
Name: Mark E. Utley, Trustee
                     
VEGA EAST LTD.
              By:___________________________________
Name: James L. Vick
Title:
             
WILLIAMS MULLEN CLARK & DOBBINS, P.C.
              By:___________________________________
Name: John M. Paris
Title: Shareholder
              ZANDONG YANG  

 
[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]
 
 
42

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
"Acquisition Inquiry" shall mean an inquiry, indication of interest or request
for information (other than an inquiry, indication of interest or request for
information made or submitted by ONCE to DTI) that could reasonably be expected
to lead to an Acquisition Proposal with DTI.
 
"Acquisition Proposal" shall mean any offer or proposal (other than an offer or
proposal made or submitted by ONCE) contemplating or otherwise relating to any
Acquisition Transaction with DTI.
 
"Acquisition Transaction" shall mean any transaction or series of transactions
involving:
 
(a) any merger, consolidation, amalgamation, share exchange, business
combination, issuance of securities, acquisition of securities, reorganization,
recapitalization, tender offer, exchange offer or other similar transaction: (i)
in which DTI is a constituent corporation; (ii) in which a Person or "group" (as
defined in the Exchange Act and the rules promulgated thereunder) of Persons
directly or indirectly acquires beneficial or record ownership of securities
representing more than 15% of the outstanding securities of any class of voting
securities of DTI; or (iii) in which DTI issues securities representing more
than 15% of the outstanding securities of any class of voting securities of DTI;
 
(b) any sale, lease, exchange, transfer, license, acquisition or disposition of
any business or businesses or assets that constitute or account for: (i) 15% or
more of the consolidated net revenues of DTI, consolidated net income of DTI, or
consolidated book value of the assets of DTI; or (ii) 15% or more of the fair
market value of the assets of DTI; or
 
(c) any liquidation or dissolution of DTI.
 
"Affiliate" shall mean any Person under common control with such Party within
the meaning of Sections 414 (b), (c), (m) and (o) of the Code, and the
regulations issued thereunder.
 
"Agreement" shall mean the Share Exchange Agreement to which this Exhibit A is
attached, as it may be amended from time to time.
 
"Business Day" shall mean any day other than a day on which banks in the State
of New York are authorized or obligated to be closed.
 
 
43

--------------------------------------------------------------------------------

 
 
"COBRA" shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended.
 
"Confidentiality Agreement" shall mean the Confidentiality Agreement dated July
7, 2011, between  DTI and ISI.
 
"Consent" shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).
 
"Contemplated Transactions" shall mean the Share Exchange and the other
transactions and actions contemplated by the Agreement.
 
"Contract" shall, with respect to any Person, mean any written, oral or other
agreement, contract, subcontract, lease (whether real or personal property),
mortgage, understanding, arrangement, instrument, note, option, warranty,
purchase order, license, sublicense, insurance policy, benefit plan or legally
binding commitment or undertaking of any nature to which such Person is a party
or by which such Person or any of its assets are bound or affected under
applicable law.
 
"DGCL" shall mean the General Corporation Law of the State of Delaware.
 
"DTI Common Stock" shall mean the Common Stock, $0.001 par value per share, of
DTI.
 
"DTI Contract" shall mean any Contract:  (a) to which DTI is a Party; (b) by
which any of DTI IP Rights or any other asset of DTI is or may become bound or
under which DTI has, or may become subject to, any obligation; or (c) under
which DTI has or may acquire any right or interest.
 
"DTI IP Rights" shall mean all Intellectual Property owned, licensed, or
controlled by DTI that is necessary or used in the businesses of DTI as
presently conducted.
 
"DTI IP Rights Agreement" shall mean any Contract governing, related or
pertaining to any DTI IP Rights.
 
"DTI Material Adverse Effect" shall mean any Effect that, considered together
with all other Effects that had occurred prior to the date of determination of
the occurrence of the DTI Material Adverse Effect, is or would reasonably be
expected to be or to become materially adverse to, or has or would reasonably be
expected to have or result in a material adverse effect on: (a) the business,
financial condition, capitalization, assets (including Intellectual Property),
operations or financial performance or prospects of DTI, taken as a whole; or
(b) the ability of DTI to consummate the Share Exchange or any of the other
Contemplated Transactions or to perform any of its covenants or obligations
under the Agreement; provided, however, that none of the following shall be
deemed in themselves, either alone or in combination, to constitute, and none of
the following shall be taken into account in determining whether there has been
or will be a DTI Material Adverse Effect: (i) any change in the business,
financial condition, capitalization, assets, operations or financial performance
or prospects of DTI caused by, related to or resulting from, directly or
indirectly, the Contemplated Transactions or the announcement thereof, or any
transactions undertaken, continued or consummated in connection with the DTI
Disclosed Transactions, (ii) any failure by DTI to meet internal projections or
forecasts for any period, (iii) any adverse change, effect or occurrence
attributable to the United States economy as a whole or the industries in which
DTI competes, (iv) any act or threat of terrorism or war anywhere in the world,
any armed hostilities or terrorist activities anywhere in the world, any threat
or escalation or armed hostilities or terrorist activities anywhere in the world
or any governmental or other response or reaction to any of the foregoing, (v)
any change in accounting requirements or principles or any change in applicable
laws, rules or regulations or the interpretation thereof, or (vi) any Effect
resulting from the announcement or pendency of the Share Exchange.
 
 
44

--------------------------------------------------------------------------------

 
 
"DTI Products" shall mean all products being manufactured, distributed or
developed by or on behalf of DTI.
 
"DTI Related Party" shall mean (i) DTI Stockholders; (ii) each individual who
is, or who has at any time been, an officer or director of DTI; (iii) each
member of the immediate family of each of the individuals referred to in clause
(ii) above; and (iv) any trust or other Entity (other than DTI) in which any one
of the Persons referred to in clauses (i), (ii) or (iii) above holds (or in
which more than one of such Persons collectively hold), beneficially or
otherwise, a material voting, proprietary, equity or other financial interest.
 
"DTI Registered IP" shall mean all DTI IP Rights that are registered, filed or
issued under the authority of, with or by any Governmental Body, including all
patents, registered copyrights and registered trademarks and all applications
for any of the foregoing.
 
"Encumbrance" shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, infringement, interference, option, right
of first refusal, preemptive right, community property interest or restriction
of any nature (including any restriction on the voting of any security, any
restriction on the transfer of any security or other asset, any restriction on
the receipt of any income derived from any asset, any restriction on the use of
any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset) other than (a) mechanic's,
materialmen's and similar liens, (b) liens arising under worker's compensation,
unemployment insurance and similar legislation, and (c) liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the Ordinary Course of Business.
 
"Entity" shall mean any corporation (including any non-profit corporation),
partnership (including any general partnership, limited partnership or limited
liability partnership), joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
firm, society or other enterprise, association, organization or entity.
 
"Environmental Law" means any federal, state, local or foreign Legal Requirement
relating to pollution or protection of human health or the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata), including any law or regulation relating to emissions, discharges,
releases or threatened releases of Materials of Environmental Concern, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern.
 
 
45

--------------------------------------------------------------------------------

 
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 
"FMLA" shall mean the Family Medical Leave Act of 1993, as amended.
 
"Governmental Authorization" shall mean any: (a) permit, license, certificate,
franchise, permission, variance, exceptions, orders, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Contract with any Governmental Body.
 
"Governmental Body" shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal, and for the avoidance of doubt, any Taxing
authority); or (d) self-regulatory organization.
 
"HIPAA" shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.
 
"Intellectual Property" shall mean United States, foreign and international
patents, patent applications, including provisional applications, statutory
invention registrations, invention disclosures, inventions, trademarks, service
marks, trade names, domain names, URLs, trade dress, logos and other source
identifiers, including registrations and applications for registration thereof,
copyrights, including registrations and applications for registration thereof,
software, formulae, customer lists, trade secrets, know-how, methods, processes,
protocols, specifications, techniques, and other forms of technology (whether or
not embodied in any tangible form and including all tangible embodiments of the
foregoing, such as laboratory notebooks, samples, studies and summaries)
confidential information and other proprietary rights and intellectual property,
whether patentable or not.
 
"IRS" shall mean the United States Internal Revenue Service.
 
"ISI IP Rights" shall mean all Intellectual Property owned, licensed, or
controlled by ONCE and ISI that is necessary or used in ONCE's business as
presently conducted.
 
"ISI IP Rights Agreement" shall mean any instrument or agreement governing any
ISI IP Rights.
 
"ISI Registered IP" shall mean all ISI IP Rights that are registered, filed or
issued under the authority of, with or by any Governmental Body, including all
patents, registered copyrights and registered trademarks and all applications
for any of the foregoing.
 
 
46

--------------------------------------------------------------------------------

 
 
"Key Employee" shall mean an executive officer of DTI, ISI or ONCE, as
applicable, or any employee that reports directly to the board of directors or
chief executive officer of DTI, ISI or ONCE, as applicable.
 
"Knowledge" means, with respect to an individual, that such individual is
actually aware of the relevant fact or such individual would reasonably be
expected to know such fact in the ordinary course of the performance of the
individual's employee or professional responsibility.  Reference to the
"Knowledge of DTI" or similar phrases shall mean the Knowledge of each of the
following individuals: Jerry L. Nadler, Mary Ann Latona Nadler, and Keith
Ignotz. Reference to the "Knowledge of ONCE" or similar phrases shall mean the
Knowledge of each of the following individuals:  John Steel, Joel Perlin, George
Todaro and Richard Egan.
 
"Legal Proceeding" shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.
 
"Legal Requirement" shall mean any federal, state, foreign, material local or
municipal or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body (or under the
authority of the Financial Industry Regulatory Authority).
 
"NRS" shall mean the Nevada Revised Statutes.
 
"ONCE Common Stock" shall mean the Common Stock, $0.001 par value per share, of
ONCE with the rights set forth in the Certificate of Designations.
 
"ONCE and ISI Contract" shall mean any Contract: (a) to which ONCE or ISI is a
party; (b) by which ONCE or any ISI IP Rights or any other asset of ONCE or ISI
is or may become bound or under which ONCE or ISI has, or may become subject to,
any obligation; or (c) under which ONCE or ISI has or may acquire any right or
interest.
 
"ONCE Material Adverse Effect" shall mean any effect, change, event,
circumstance or development (each such item, an "Effect") that, considered
together with all other Effects that had occurred prior to the date of
determination of the occurrence of the ONCE Material Adverse Effect, is or would
reasonably be expected to be or to become materially adverse to, or has or would
reasonably be expected to have or result in a material adverse effect on: (a)
the business, financial condition, capitalization, assets (including
Intellectual Property), operations or financial performance or prospects of ONCE
and ISI; or (b) the ability of ONCE and ISI to consummate the Share Exchange or
any of the other Contemplated Transactions or to perform any of its covenants or
obligations under the Agreement; provided, however, that none of the following
shall be deemed in themselves, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be a ONCE Material Adverse Effect: (i) any change in the
business, financial condition, capitalization, assets, operations or financial
performance or prospects of ONCE and ISI caused by, related to or resulting
from, directly or indirectly, the Contemplated Transactions or the announcement
thereof or any transactions undertaken, continued or consummated in connection
with the ONCE Disclosed Transactions, (ii) any failure by ONCE or ISI to meet
internal projections or forecasts for any period, (iii) any adverse change,
effect or occurrence attributable to the United States economy as a whole or the
industries in which ONCE and ISI compete, (iv) any act or threat of terrorism or
war anywhere in the world, any armed hostilities or terrorist activities
anywhere in the world, any threat or escalation of armed hostilities or
terrorist activities anywhere in the world or any governmental or other response
or reaction to any of the foregoing, (v) any change in accounting requirements
or principles or any change in applicable laws, rules or regulations or the
interpretation thereof, (vi) any Effect resulting from the announcement or
pendency of the Share Exchange, (vii) any action taken at DTI’s request by ONCE
or any of their respective affiliates, (viii) any matter set forth in the ONCE
Disclosure Schedule, as in effect on the initial date of delivery thereof and
without giving affect to any amendments or supplements thereto, except for any
material worsening of such matter, and (ix) any matter set forth in the ONCE
Reports.
 
 
47

--------------------------------------------------------------------------------

 
 
"ONCE Preferred Stock" shall mean the Series C Preferred Stock, $0.001 par value
per share, of ONCE with the rights and preferences as are more fully described
in the Certificate of Designations.
 
"ONCE Related Party" shall mean any affiliate, as defined in Rule 12b-2 under
the Securities Act.
 
"ONCE Reports" shall mean reports filed by ONCE with the SEC under the Exchange
Act.
 
"Ordinary Course of Business" shall mean, in the case of each of DTI, ONCE and
ISI, such reasonable and prudent actions taken in the ordinary course of its
normal operations and consistent with its past practices.
 
"Party" or "Parties" shall mean DTI, DTI Stockholders, ISI and ONCE. Person.
 
"Person" means any (i) individual, (ii) Entity or (iii) Governmental Body.
 
"Related Agreements" shall mean the Lock-Up Agreements, the Consulting
Agreements and any other documents or agreements executed in connection with
this Agreement or the Contemplated Transactions.
 
"Representatives" shall mean directors, officers, other employees, agents,
attorneys, accountants, advisors and representatives.
 
“Reverse Split” means 1-for-45 reverse stock split of outstanding shares of ONCE
Common Stock.
 
"SEC" shall mean the United States Securities and Exchange Commission.
 
"Securities Act" shall mean the Securities Act of 1933, as amended.
 
"Subsidiary."  An entity shall be deemed to be a "Subsidiary" of another Person
if such Person directly or indirectly owns or purports to own, beneficially or
of record, (a) an amount of voting securities of other interests in such entity
that is sufficient to enable such Person to elect at least a majority of the
members of such entity's board of directors or other governing body, or (b) at
least 50% of the outstanding equity, voting, beneficial or financial interests
in such Entity.
 
"Tax" shall mean any federal, state, local, foreign or other taxes, levies,
charges and fees or other similar assessments or liabilities in the nature of a
tax, including, without limitation, any income tax, franchise tax, capital gains
tax, gross receipts tax, value-added tax, surtax, estimated tax, unemployment
tax, national health insurance tax, excise tax, ad valorem tax, transfer tax,
stamp tax, sales tax, use tax, property tax, business tax, withholding tax,
payroll tax, customs duty, alternative or add-on minimum or other tax of any
kind whatsoever, and including any fine, penalty, assessment, addition to tax or
interest, whether disputed or not.
 
"Tax Return" shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information, and any amendment or
supplement to any of the foregoing, filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.
 
 
48